Exhibit 10.1
Execution Copy
Securities Purchase Agreement
This Securities Purchase Agreement, dated December 21, 2009 (the “Agreement”),
is by and between Image Entertainment, Inc., a Delaware corporation (the
“Company”), JH Partners, LLC, as the Investor Representative, and the several
Investors listed on Schedule 1 (collectively, the “Investors”).
WHEREAS, on the terms and conditions set forth in this Agreement, the Company
desires to sell, and the Investors desire to purchase, 22,000 shares of the
Company’s Series B Cumulative Preferred Stock, par value $0.0001 per share (the
“Series B Preferred”), and 196,702 shares of the Company’s Series C Junior
Participating Preferred Stock, par value $0.0001 per share (the “Series C
Preferred”);
WHEREAS, in connection with such purchase and sale, the Company has agreed to
grant to the Investors the right, under certain circumstances, to purchase up to
an additional 8,000 shares of Series B Preferred and 71,528 shares of the
Series C Preferred; and
WHEREAS, in connection with such purchase and sale, the Company and the
Investors desire to make certain representations and warranties and enter into
certain agreements.
NOW THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements set forth in this Agreement, and intending to be
legally bound by this Agreement, the Company and the Investors agree as follows:
1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:
“Acquisition Proposal” means any offer, proposal, inquiry or indication of
interest from any Third Party relating to any transaction or series of related
transactions involving (i) any acquisition or purchase by any Person, directly
or indirectly, of 15% or more of any class of outstanding voting or equity
securities of the Company, or any tender offer (including a self-tender) or
exchange offer that, if consummated, would result in any Person beneficially
owning 15% or more of any class of outstanding voting or equity securities of
the Company, (ii) any merger, amalgamation, consolidation, share exchange,
business combination, joint venture or other similar transaction involving the
Company or any of its Subsidiaries, the business of which constitutes 15% or
more of the net revenues, net income or assets of the Company and its
Subsidiaries, taken as a whole, (iii) any sale, lease, exchange, transfer,
license (other than licenses in the ordinary course of business), acquisition or
disposition of 15% or more of the assets of the Company and its Subsidiaries,
taken as a whole (measured by the lesser of book or fair market value thereof)
or (iv) any liquidation, dissolution, recapitalization, extraordinary dividend
or other significant corporate reorganization of the Company or any of its
Subsidiaries, the business of which constitutes 15% or more of the net revenues,
net income or assets of the Company and its Subsidiaries, taken as a whole.
“Additional Purchase Notice” shall mean a First Tranche Additional Purchase
Notice or a Second Tranche Additional Purchase Notice.
“Additional Purchase Right” shall have the meaning set forth in Section 2.2.
“Additional Preferred Shares” shall have the meaning set forth in Section 2.2.
“Additional Shares Purchase Price” shall have the meaning set forth in
Section 2.2.
“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For
purposes of this definition, “control” when used with respect to any Person has
the meaning specified in Rule 12b-2 under the Exchange Act (including SEC and
judicial interpretations thereof); and the terms “controlling” and “controlled”
shall have meanings correlative to the foregoing.
“Amendment to Certificate” means the amendment to the Certificate of
Incorporation in the form attached as Exhibit C.

 

 



--------------------------------------------------------------------------------



 



“Ancillary Agreements” means the Registration Rights Agreement.
“Applicable Law” means, with respect to any Person, any international, national,
federal, state or local law (statutory, common or otherwise), constitution,
treaty, convention, ordinance, code, rule, regulation or other similar
requirement enacted, adopted, promulgated or applied by a Governmental Authority
that is binding upon or applicable to such Person, as amended unless expressly
specified otherwise.
“Board” means the Board of Directors of the Company.
“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York or
Los Angeles, California generally are authorized or obligated by law, regulation
or executive order to close.
“Bylaws” shall have the meaning set forth in Section 4.1.
“Capital Lease Obligations” means the obligations of the Company and its
Subsidiaries on a consolidated basis to pay rent or other amounts under a lease
of (or other agreement conveying the right to use) real and/or personal Property
which obligations are required to be classified and accounted for as a capital
lease on a consolidated balance sheet of the Company and its Subsidiaries under
Generally Accepted Accounting Principles (including Statement of Financial
Accounting Standards No. 13 of the Financial Accounting Standards Board, as
amended) and, for purposes of this Agreement, the amount of such obligations
shall be the capitalized amount of such obligations, determined in accordance
with Generally Accepted Accounting Principles (including such Statement No. 13).
“Certificate of Incorporation” shall have the meaning set forth in Section 4.1.
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
“Code” means the Internal Revenue Code of 1986, together with all regulations,
rulings and interpretations thereof or thereunder by the Internal Revenue
Service.
“Common Stock” means the common stock of the Company, par value $0.0001 per
share.
“Company” shall have the meaning set forth in the preamble of this Agreement.
“Company Rights” shall have the meaning set forth in Section 4.14.
“Company Rights Agreement” shall have the meaning set forth in Section 4.14.
“Confidentiality Agreement” means the Confidentiality Agreement dated as
September 25, 2009 by and between the Company and the Investor Representative.
“Content” means audio and video entertainment programming.
“Contract” means any contract, agreement, lease, sublease, license, sublicense,
instrument, note, indenture, option, commitment, understanding or undertaking,
whether or not legally binding, and in each case whether written or oral.
“Conversion Shares” shall have the meaning set forth in Section 4.3(a).
“Convertible Notes” shall have the meaning set forth in Section 4.14.
“Copyrights” means any rights under United States or foreign copyright Laws,
whether registered or unregistered.

 

2



--------------------------------------------------------------------------------



 



“Credit Agreement” means that certain Loan and Security Agreement dated May 4,
2007, among the Company, the Guarantors party thereto and Wachovia Capital
Finance Corporation (Western), as agent, and various lenders (as amended to
date).
“End Date” shall have the meaning set forth in Section 12.15(b)(i).
“Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim or proceeding (including claims or proceedings
at common law) that seeks to impose or alleges liability for (i) preservation,
protection, conservation, pollution, contamination of, or releases or threatened
releases of Hazardous Substances into the air, surface water, ground water or
land or the clean-up, abatement, removal, remediation or monitoring of such
pollution, contamination or Hazardous Substances; (ii) generation, recycling,
reclamation, handling, treatment, storage, disposal or transportation of
Hazardous Substances or solid waste (as defined under the Resource Conservation
and Recovery Act and its regulations); (iii) exposure to Hazardous Substances;
(iv) the safety or health of employees or other Persons in connection with any
of the activities specified in any other subclause of this definition; or
(v) the manufacture, processing, distribution in commerce, presence or use of
Hazardous Substances. An “Environmental Claim” includes a common law action, as
well as a proceeding to issue, modify or terminate an Environmental Permit, or
to adopt or amend a regulation to the extent that the Company or its
Subsidiaries are parties to such a proceeding and such a proceeding attempts to
redress violations of the applicable permit, license, or regulation as alleged
by any Governmental Authority.
“Environmental Liabilities” means all liabilities arising from any Environmental
Claim, Environmental Permit or Requirement of Environmental Law under any theory
of recovery, at law or in equity, and whether based on negligence, strict
liability or otherwise, including: remedial, removal, response, abatement,
restoration (including natural resources), investigative, or monitoring
liabilities, personal injury and damage to property, natural resources or
injuries to persons, and any other related costs, expenses, losses, damages,
penalties, fines, liabilities and obligations, and all costs and expenses
necessary to cause the issuance, re-issuance or renewal of any Environmental
Permit including attorney’s fees and court costs. Environmental Liability shall
mean any one of them.
“Environmental Permit” means any permit, license, approval or other
authorization under any applicable law, regulation and other requirement of the
United States or of any state, municipality or other subdivision thereof
relating to pollution or protection of health or the environment, including
laws, regulations or other requirements relating to emissions, discharges,
releases or threatened releases of pollutants, contaminants or Hazardous
Substances or toxic materials or wastes into ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, recycling, presence, use, treatment, storage, disposal, transport,
or handling of, wastes, pollutants, contaminants or Hazardous Substances.
“ERISA” means the Employee Retirement Income Security Act of 1974, and all
rules, regulations, rulings and interpretations adopted by the Internal Revenue
Service or the Department of Labor thereunder.
“ERISA Affiliate” means any person or entity which is (or at any relevant time
was) a member of “a controlled group of corporations” with or under “common
control” with the Company, within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b)(1) of ERISA.
“Exchange Act” means the U.S. Securities Exchange Act of 1934 (as amended), and
the rules and regulations promulgated by the SEC thereunder.
“First Tranche Additional Purchase Notice” shall have the meaning set forth in
Section 2.3.
“First Tranche Additional Purchase Period” shall have the meaning set forth in
Section 2.3.
“Generally Accepted Accounting Principles” means United States generally
accepted accounting principles, as in effect from time to time, applied on a
consistent basis.
“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States and any political subdivision
of any of the foregoing, and any agency, instrumentality,

 

3



--------------------------------------------------------------------------------



 



department, commission, board, bureau, central bank, authority, court or other
tribunal, in each case whether executive, legislative, judicial, regulatory or
administrative.
“Hazardous Substance” means any hazardous or toxic waste, substance or product
or material defined or regulated by any applicable environmental law, rule,
regulation or order described in the definition of “Requirements of
Environmental Law,” including solid waste (as defined under the Resource
Conservation and Recover Act of 1976 or its regulations), petroleum and any
radioactive materials and waste.
“Hedging Agreements” means any transaction (including an agreement with respect
to such transaction) now or hereafter existing that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination of the
foregoing, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.
“Incidental Liens” means (i) Liens for taxes, assessments, levies or other
governmental charges (but not Liens for clean up expenses arising pursuant to
Requirements of Environmental Law) not yet due (subject to applicable grace
periods) or that are being contested in good faith and by appropriate
proceedings if, in each case, adequate reserves with respect to such Liens are
maintained on the books of the Company in accordance with Generally Accepted
Accounting Principles; (ii) carriers’, warehousemen’s, mechanics’, landlords’,
vendors’, materialmen’s, repairmen’s, sureties’ or other like Liens arising in
the ordinary course of business (or deposits to obtain the release of any such
Lien) and securing amounts not yet due or that are being contested in good faith
and by appropriate proceedings if, in the case of such contested Liens, adequate
reserves with respect to such Liens are maintained on the books of the Company
in accordance with Generally Accepted Accounting Principles; (iii) pledges or
deposits in connection with workers’ compensation, unemployment insurance and
other social security legislation; (iv) easements, rights-of-way, covenants,
reservations, exceptions, encroachments, zoning and similar restrictions and
other similar encumbrances or title defects incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount, and that do not
in any case singly or in the aggregate materially detract from the value or
usefulness of the property subject to such Liens or materially interfere with
the ordinary conduct of the business of the Company and its Subsidiaries, taken
as a whole; (v) bankers’ liens arising by operation of law; (vi) Liens arising
pursuant to any order of attachment, distraint or similar legal process arising
in connection with any court proceeding the payment of which is covered in full
(subject to customary deductibles) by insurance; (vii) inchoate Liens arising
under ERISA to secure contingent liabilities of the Company; and (viii) rights
of lessees and sublessees in assets leased by the Company or any Subsidiary not
prohibited elsewhere in this Agreement.
“Indebtedness” means, as to any Person, without duplication: (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of Property or services;
(ii) any other indebtedness that is evidenced by a promissory note, bond,
debenture or similar instrument; (iii) any obligation under or in respect of
outstanding letters of credit, acceptances and similar obligations created for
the account of such Person; (iv) all Capital Lease Obligations of such Person;
(v) all indebtedness, liabilities, and obligations secured by any Lien on any
Property owned by such Person even though such Person has not assumed or has not
otherwise become liable for the payment of any such indebtedness, liabilities or
obligations secured by such Lien; (vi) any obligation under or in respect of
Hedging Agreements and (vii) any guarantees of the foregoing liabilities and
synthetic liabilities of such Person.
“Initial Closing” shall have the meaning set forth in Section 3.1.
“Initial Closing Date” shall mean January 8, 2010 or such later date as agreed
by Company and the Investors.
“Initial Closing Preferred Shares” shall have the meaning set forth in
Section 2.1.
“Initial Closing Purchase Price” shall have the meaning set forth in
Section 2.1.

 

4



--------------------------------------------------------------------------------



 



“Intellectual Property” means all United States and foreign intellectual
property, whether registered or unregistered, including all: (a) Copyrights;
(b) Trademarks; (c) Internet domain names; (d) trade secrets or other
confidential or proprietary information, know how or processes; (e) patents,
inventions, discoveries and related improvements; (f) rights of publicity or
endorsement including the use of names, sobriquets, voices, signatures,
photographs, likenesses and portraits with respect to any Person; (g) any other
intellectual property rights now in existence or as hereafter devised; and
(h) any United States and foreign registrations, applications, continuations,
divisions, re-examinations, renewals, reissues, extensions and similar
protections related thereto throughout the world and all rights to obtain the
same.
“Investment” means the purchase by the Investors of the Preferred Shares.
“Investor Representative” means JH Partners, LLC.
“Investors” shall have the meaning set forth in the preamble of this Agreement.
“IP Licenses” means all written licenses, sublicenses, covenants not to sue,
Trademark co-existence agreements, or any other Contracts relating to the
creation, ownership, use, administration, distribution, sale, licensing or other
exploitation of any Intellectual Property, or any other Contracts requiring the
payment of a license fee or royalty, profit sharing or any other compensation to
any other Person with respect to any Intellectual Property, and any other
Contracts relating to Intellectual Property.
“JH Designees” shall have the meaning set forth in Section 6.9.
“Knowledge” of the Company means the actual knowledge, after due inquiry, of any
of the following individuals: Jeffrey M. Framer, William V. Bromiley and Richard
Eiberg.
“Laws” shall have the meaning set forth in Section 4.17.
“Lien” means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien, whether based on common law, constitutional
provision, statute or contract, and shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions.
“Material Adverse Effect” means any change, development, occurrence or event
(each, a “Company Effect”) that is or would reasonably be expected to be
materially adverse to the business, continuing results of operations or
financial condition of the Company and its Subsidiaries, taken as a whole;
provided that any such Company Effect resulting or arising from or relating to
any of the following matters shall not be considered when determining whether a
Material Adverse Effect has occurred or would reasonably be expected to occur:
(i) any change, development, occurrence or event affecting the businesses or
industries in which the Company and its Subsidiaries operate; (ii) any
conditions in or changes affecting the United States general economy or the
general economy in any geographic area in which the Company or its Subsidiaries
operate or developments in the financial and securities markets and credit
markets in the United States or elsewhere in the world; (iii) national or
international political conditions and changes in political conditions,
including acts of war (whether or not declared), armed hostilities and
terrorism, or developments; (iv) any conditions resulting from natural
disasters; (v) changes in any Laws or Generally Accepted Accounting Principles;
or (vi) changes in the market price or trading volume of Common Stock or any
other equity, equity-related or debt securities of the Company or its Affiliates
(it being understood that the underlying circumstances, events or reasons giving
rise to any such change in market price or trading volume (to the extent
provided for in this definition) can be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur); provided, however, that Company Effects set forth in clauses (i),
(ii), (iii) and (v) above may be taken into account in determining whether there
has been or is a Material Adverse Effect if and only to the extent such Company
Effects have a materially disproportionate impact on the Company and its
Subsidiaries, taken as a whole, relative to the other participants in the
industries in which the Company or its Subsidiaries operate.
“Notice Period” shall have the meaning set forth in Section 10.8(d).

 

5



--------------------------------------------------------------------------------



 



“Person” means any individual, association, partnership, limited liability
company, joint venture, corporation, trust, unincorporated organization,
Governmental Authority or any other form of entity.
“Plan” means (a) any employee benefit plan (as defined in Section 3(3) of
ERISA), whether or not subject to ERISA, and (b) any plan, policy, agreement or
arrangement providing for compensation, severance, termination pay, deferred
compensation, performance awards, equity-based compensation, fringe benefits or
other employee benefits or remuneration of any kind, whether written or
unwritten or otherwise, funded or unfunded, which is maintained, contributed to,
or required to be contributed to, by the Company or any ERISA Affiliate for the
benefit of any current or former or retired employee, consultant or director of
the Company, or with respect to which the Company has or could reasonably be
expected to have any material liability or obligation.
“Preferred Shares” shall have the meaning set forth in Section 2.2.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
“Registration Rights Agreement” shall mean a registration rights agreement in
the form attached as Exhibit A.
“Representatives” means, with respect to any Person, the directors, officers,
employees, financial advisors, attorneys, accountants, consultants, agents and
other authorized representatives of such Person, acting in such capacity.
“Requirements of Environmental Law” means all requirements imposed by any
environmental law (including The Resource Conservation and Recovery Act, The
Comprehensive Environmental Response, Compensation, and Liability Act, the Clean
Water Act, the Clean Air Act, and any state analogues of any of the foregoing),
rule, regulation, or order of any Governmental Authority which relate to:
(i) pollution, protection or clean-up of the air, surface water, ground water or
land; (ii) solid, gaseous or liquid waste or Hazardous Substance generation,
recycling, reclamation, release, threatened release, treatment, storage,
disposal or transportation; (iii) exposure of Persons or property to Hazardous
Substances; (iv) the safety or health of employees or other Persons or (v) the
manufacture, presence, processing, distribution in commerce, use, discharge,
releases, threatened releases, emissions or storage of Hazardous Substances into
the environment. “Requirement of Environmental Law” shall mean any one of them.
“SEC” means the U.S. Securities and Exchange Commission or any other U.S.
federal agency then administering the Securities Act or Exchange Act.
“SEC Reports” shall have the meaning set forth in Section 4.
“Second Tranche Additional Purchase Notice” shall have the meaning set forth in
Section 2.3.
“Second Tranche Additional Purchase Period” shall have the meaning set forth in
Section 2.3.
“Securities” shall have the meaning set forth in Section 5.1.
“Securities Act” means the U.S. Securities Act of 1933 (as amended), and the
rules and regulations of the SEC thereunder.
“Series B Certificate of Designations” shall have the meaning set forth in
Section 6.4.
“Series B Preferred” shall have the meaning set forth in the recitals of this
Agreement.
“Series C Certificate of Designations” shall have the meaning set forth in
Section 6.4.
“Series C Preferred” shall have the meaning set forth in the recitals of this
Agreement.

 

6



--------------------------------------------------------------------------------



 



“Stockholder Approvals” shall have the meaning set forth in Section 4.3.
“Subsequent Closing” shall have the meaning set forth in Section 3.2.
“Subsequent Closing Date” shall mean the third Business Day following delivery
of the Additional Purchase Notice contemplated by Section 2.3 below or, if
later, the date specified by the Investors in the Additional Purchase Notice,
subject to the terms and conditions of this Agreement.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or other form of legal entity of which (or in
which) more than 50% of (i) the issued and outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (ii) the interest in the capital or profits of
such partnership, joint venture or limited liability company or (iii) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Superior Proposal” means an unsolicited written Acquisition Proposal, which
provides for (i) the acquisition of all or substantially all the stock or assets
of the company or (ii) an investment in the Company, following the closing of
which the Company’s current stockholders would retain at least the same
percentage of common stock as the Transaction or receive equivalent value in
cash, and which has terms and conditions which the Board determines in its good
faith and reasonable judgment (after consultation with outside legal counsel and
its financial advisor) to be more favorable to the Company and its stockholders
from a financial point of view than the Transaction and this Agreement
(including any changes to the terms of this Agreement committed to by Investor
to the Company in writing in response to such proposal or otherwise).
In making such determination, the Board shall take into account at the time of
determination all of the terms and conditions of such proposal (including the
ability of the person making such proposal to consummate the transactions
contemplated by such proposal (based upon, among other things, the availability
of financing and the expectation of obtaining required approvals)). The Board
shall also explicitly consider and give appropriate weight to whether, after the
closing of such Acquisition Proposal and the application of proceeds thereof,
the Company will be in default under any material obligation to creditors,
whether such proposal provides sufficient working capital to continue operations
as a going concern without additional external financing for a reasonable period
of time (at least six months), any duties of the Board to creditors and whether
such proposal provides for the payment of the Company’s trade and other
unsecured creditors, the impact on the Company’s ability to access its senior
credit facility; the impact on the Company’s relationships with its suppliers
and customers, and the impact on the Company’s ability to attract and retain
qualified employees.
“Termination Fee” shall have the meaning given such term in Section 12.16.
“Third Party” means any Person or “group” (as defined under Section 13(d) of the
Exchange Act) of Persons, other than the Investors or any of their Affiliates or
Representatives.
“Trademarks” means all United States and foreign trademarks, service marks,
trade names, brand names, logos, trade dress and other designations of origin,
corporate names or other forms of business names, the goodwill of any business
symbolized by any of the foregoing and all common law rights relating thereto.
“Transaction” means the sale of the Preferred Shares and the credit support
contemplated by Section 10.9.
“Unit” means one share of Series B Preferred and 8.941 shares of Series C
Preferred.
2. Purchase and Sale of the Preferred Shares; Additional Purchase Right.
2.1 Initial Closing. If all of the conditions to the Investment set forth in
Sections 6 and 7 of this Agreement shall have been satisfied or waived in
accordance herewith, then on the terms and conditions set

 

7



--------------------------------------------------------------------------------



 



forth in this Agreement, on the Initial Closing Date, the Investors will
purchase from the Company, and the Company will issue, sell and deliver to the
Investors as set forth on Schedule 1 (i) 22,000 shares of Series B Preferred
(the “Initial Closing Series B Preferred Shares”) and (ii) 196,702 shares of
Series C Preferred (the “Initial Closing Series C Preferred Shares,” and
together with the Initial Closing Series B Preferred Shares, the “Initial
Closing Preferred Shares”)), for an aggregate purchase price of $22,000,000 in
cash (the “Initial Closing Purchase Price”) to be paid in full to the Company on
the Initial Closing Date.
2.2 Additional Purchase Right. Following the Initial Closing, the Investors
shall have the right to purchase (the “Additional Purchase Right”), up to an
additional 8,000 shares of Series B Preferred (the “Additional Series B
Preferred Shares”) and 71,528 shares of Series C Preferred (the “Additional
Series C Preferred Shares,” and together with the Additional Series B Preferred
Shares, the “Additional Preferred Shares”) in the same proportions as the
Initial Closing for an aggregate purchase price of up to $8,000,000 in cash (the
“Additional Shares Purchase Price”) to be paid to the Company on one or more
Subsequent Closing Dates if, and only if, the Investors exercise the Additional
Purchase Right. The Initial Closing Preferred Shares and the Additional
Preferred Shares are collectively referred to herein as the “Preferred Shares.”
2.3 Exercise of the Additional Purchase Right. The Additional Purchase Right
shall be divided into two tranches. The first tranche shall be comprised of
4,000 shares of Series B Preferred and 35,764 shares of Series C Preferred. The
Investors may exercise the first tranche in whole or in part and in one or more
instances, until the maximum number of Additional Preferred Shares included in
the first tranche shall have been purchased, at any time during the period
commencing on the Initial Closing Date and ending at 5:00 p.m. (PST) on the date
that is 120 days after the Initial Closing Date (the “First Tranche Additional
Purchase Period”) by delivering a written notice to the Company in accordance
with Section 12.8 hereof (each such notice, a “First Tranche Additional Purchase
Notice”). The second tranche also shall be comprised of 4,000 shares of Series B
Preferred and 35,764 shares of Series C Preferred. The Investors may exercise
the second tranche in whole or in part and in one or more instances, until the
maximum number of Additional Preferred Shares included in the second tranche
shall have been purchased, at any time during the period commencing on the
Initial Closing Date and ending at 5:00 p.m. (PST) on the date that is 360 days
after the Initial Closing Date (the “Second Tranche Additional Purchase Period”)
by delivering a written notice to the Company in accordance with Section 12.8
hereof (each such notice, a “Second Tranche Additional Purchase Notice”). For
the sake of clarity, the parties understand and agree that the Investors may
exercise both tranches during the first 120 days after the Initial Closing Date.
Each Additional Purchase Notice shall specify the number of Additional Preferred
Shares to be purchased and the anticipated Subsequent Closing Date.
2.4 No Obligation to Exercise Additional Purchase Right. The Investors may elect
to exercise or not exercise the Additional Purchase Right in their sole
discretion. Nothing contained in this Agreement and no action taken by the
Investors nor any failure by the Investors to take any action pursuant hereto
shall create any obligation on the part of Investors to exercise the Additional
Purchase Right or create any liability on the part of Investors to the Company
for failure to exercise the Additional Purchase Right.
2.5 Actions Following Exercise of the Additional Purchase Right. Subject to
Section 2.6, immediately following the Investors’ exercise of the Additional
Purchase Right, in whole or in part, each of the parties to this Agreement shall
take all actions necessary or desirable to consummate the purchase, sale and
issuance of the Additional Preferred Shares covered by the Additional Purchase
Notice and the other transactions contemplated hereby within three (3) Business
Days following delivery of the Additional Purchase Notice or, if later, by the
date specified by the Investors in the Additional Purchase Notice.
2.6 Purchase and Sale of the Additional Preferred Shares. If, following the
Investors’ exercise of the Additional Purchase Right, all of the conditions to
the purchase, sale and issuance of the Additional Preferred Shares set forth in
Sections 8 and 9 of this Agreement shall have been satisfied or waived in
accordance herewith, then on the terms and conditions set forth in this
Agreement, on the Subsequent Closing Date, the Investors will purchase from the
Company, and the Company will issue, sell and deliver to the Investors the
number of Additional Preferred Shares specified in the Additional Purchase
Notice for an aggregate purchase price equal to the Additional Shares Purchase
Price or, if less than all of the Additional Preferred Shares are to be
purchased, then

 

8



--------------------------------------------------------------------------------



 



at a purchase price equal to $8,000,000 multiplied by a fraction, the numerator
of which is the number of Units to be purchased and the denominator of which is
8,000, to be paid in full to the Company on the Subsequent Closing Date.
2.7 Use of Proceeds from Additional Preferred Shares. Any proceeds from sale of
Additional Preferred Shares may be used only for the limited purposes of
(i) acquiring rights to additional Content; (ii) repayment of any over-advance
under the Loan and Security Agreement dated May 4, 2007, as amended April 28,
2008, by and among Egami Media, Inc., Image Entertainment (UK), Inc. Home Vision
Entertainment, Inc., Wachovia Capital Finance Corporation (Western) and the
lenders party thereto; or (iii) repayment of accounts payable incurred by the
Company in the ordinary course of business.
3. Closings.
3.1 Initial Closing. The purchase, sale and issuance of the Initial Closing
Preferred Shares and the other transactions contemplated by this Agreement (the
“Initial Closing”) shall take place at the offices of Latham & Watkins LLP, 505
Montgomery Street, Suite 2000, San Francisco, California, at 10:00 a.m. New York
City time, on the Initial Closing Date, subject to the satisfaction or waiver on
the Initial Closing Date of the conditions set forth in Sections 6 and 7, or at
such other time and place as the Company and the Investors shall mutually agree.
At the Initial Closing, the Company shall deliver to the Investors certificates
representing that number of Initial Closing Preferred Shares set forth in
Section 2.1 against payment of the Initial Closing Purchase Price by wire
transfer of immediately available funds to an account designated by the Company
in advance of the Initial Closing Date. At the Initial Closing, the Investors
and the Company shall execute and deliver the Ancillary Agreements.
3.2 Subsequent Closings. The purchase, sale and issuance of any or all of the
Additional Preferred Shares (each, a “Subsequent Closing”) shall take place at
the offices of Latham & Watkins LLP, 505 Montgomery Street, Suite 2000, San
Francisco, California, at 10:00 a.m. New York City time, on one or more
Subsequent Closing Dates, subject to the satisfaction or waiver on the
Subsequent Closing Date of the conditions set forth in Sections 8 and 9, or at
such other time and place as the Company and the Investors shall mutually agree.
At each Subsequent Closing, the Company shall deliver to the Investors
certificates representing that number of Additional Preferred Shares set forth
in the Additional Purchase Notice against payment of the purchase price
contemplated by Section 2.6 by wire transfer of immediately available funds to
an account designated by the Company in advance of such Subsequent Closing Date.
4. Representations and Warranties of the Company. The Company represents and
warrants to the Investors as of the date of this Agreement that, except (i) as
otherwise disclosed or incorporated by reference in the Company’s Annual Report
on Form 10-K for the fiscal year ended March 31, 2009 or its other reports and
forms filed with or furnished to the SEC under Sections 12, 13, 14 or 15(d) of
the Exchange Act after March 31, 2009 (other than any forward looking
disclosures set forth in any risk factor section or forward looking statement
disclaimer and any other disclosure that is similarly nonspecific and predictive
or forward looking in nature) and before the date of this Agreement (all such
reports covered by this clause (i) collectively, the “SEC Reports”) or (ii) as
set forth in the disclosure letter dated as of the date of this Agreement
provided to the Investors, specifically identifying the relevant section of this
Agreement (provided, that disclosure in any section of such disclosure letter
shall apply to any section of this Agreement to the extent it is reasonably
apparent on its face that such disclosure is relevant to such section):
4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the state of its formation; has all requisite power and authority to own
its properties and conduct its business as presently conducted; and is duly
qualified to do business and in good standing in each state in the United States
of America where its business requires such qualification except for any state
in which the failure to so qualify would not have a Material Adverse Effect.
True and accurate copies of the Company’s Certificate of Incorporation (the
“Certificate of Incorporation”) and the Company’s Bylaws (the “Bylaws”), each as
in effect as of the date of this Agreement, have been made available to the
Investors.

 

9



--------------------------------------------------------------------------------



 



4.2 Financial Statements.
(a) The financial statements of the Company and its Subsidiaries on a
consolidated basis for each of the periods included or incorporated by reference
in the SEC Reports fairly present in all material respects, in accordance with
Generally Accepted Accounting Principles, as in effect on the date of the
applicable SEC Report, the financial condition and the results of operations of
the Company and its Subsidiaries as of the dates and for the periods indicated
in such SEC Reports (except as may be indicated in the notes to such financial
statements and, in the case of unaudited statements, as permitted by Form 10-Q
of the SEC).
(b) The Company and its Subsidiaries do not have any liabilities or obligations
(accrued, absolute, contingent or otherwise), other than liabilities or
obligations (i) reflected on, reserved against, or disclosed in the notes to,
the Company’s consolidated balance sheet included in the Company’s Quarterly
Report on Form 10-Q for the fiscal quarter ended September 30, 2009, (ii) that
were incurred in the ordinary course of business and would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, or
(iii) that were not incurred in the ordinary course of business and do not
exceed $1,000,000 in the aggregate.
4.3 Authorization; Enforceable Agreement.
(a) All corporate action on the part of the Company, its officers, directors,
and stockholders necessary for the authorization, execution, and delivery of
this Agreement and the Ancillary Agreements, the performance of all obligations
of the Company under this Agreement and the Ancillary Agreements, and the
authorization, issuance (or reservation for issuance), sale, and delivery of
(i) the Preferred Shares being sold hereunder (including the Additional
Preferred Shares) and (ii) the shares of Common Stock issuable upon conversion
of the Series C Preferred Shares (the “Conversion Shares”), has been taken other
than the filing of the Series B Certificate of Designations and the Series C
Certificate of Designations; provided, however that the Company has not amended
its Certificate of Incorporation to increase its authorized Common Stock in an
amount sufficient for the issuance of all Conversion Shares. Assuming due
authorization, execution and delivery by the Investors, this Agreement
constitutes, and the Ancillary Agreements, when executed and delivered, will
constitute, valid and legally binding obligations of the Company, enforceable in
accordance with their respective terms, subject to: (A) the filing of the
Series B Certificate of Designations and the Series C Certificate of
Designations with the Delaware Secretary of State pursuant to Section 6.4, and
(B) obtaining the affirmative vote of the Company’s stockholders to approve the
Amendment to Certificate (the “Stockholder Approvals”).
(b) On or prior to the date of this Agreement, the Board has duly adopted
resolutions (i) evidencing its determination that as of the date of this
Agreement this Agreement and the transactions contemplated by this Agreement are
fair to and in the best interests of the Company and its stockholders,
(ii) approving this Agreement and the Ancillary Agreements and the transactions
contemplated by this Agreement and the Ancillary Agreements, (iii) declaring
this Agreement and the issuance and sale of the Preferred Shares advisable,
(iv) adopting the Series B Certificate of Designations and Series C Certificate
of Designations and (v) approving the Amendment to Certificate for submission to
the Company’s stockholders pursuant to Section 10.1 and resolving to recommend
that the stockholders approve the Amendment to Certificate.
4.4 Indebtedness. Neither the Company nor any of its Subsidiaries is,
immediately prior to the execution of this Agreement, or will be, at the time of
the Initial Closing after giving effect to the Initial Closing, in default in
the payment of any Indebtedness or in default under any agreement relating to
its material Indebtedness or under any mortgage, deed of trust, security
agreement or lease to which it is a party. Neither the Company nor any of its
Subsidiaries has issued or incurred any debt security or other Indebtedness that
by its terms is convertible into or exchangeable for, or accompanied by warrants
for or options to purchase, any capital stock of the Company.
4.5 Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Company, threatened against, nor any outstanding
judgment, order or decree against, the

 

10



--------------------------------------------------------------------------------



 



Company or any of its Subsidiaries before or by any Governmental Authority or
arbitral body which in the aggregate have, or if adversely determined, would
reasonably be expected to have, a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries is in default with respect to any judgment, order or
decree of any Governmental Authority in a materially adverse manner. The Company
is not a party or subject to, and none of its assets is bound by, the provisions
of any material order, writ, injunction, judgment, or decree of any Governmental
Authority. There is no material action, suit, or proceeding by the Company
currently pending or that the Company intends to initiate.
4.6 Title. Each of the Company and its Subsidiaries has good and marketable
title to its Property that is real property and good and valid title to all of
its other Property (other than negligible assets not material to the operations
of the Company or any of its Subsidiaries), free and clear of all Liens except
for (i) Incidental Liens, (ii) Liens granted pursuant to the Credit Agreement
and (iii) Liens that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
4.7 Taxes. Each of the Company and its Subsidiaries has filed all tax returns
required to have been filed and paid all taxes shown on such tax returns to be
due, except those for which extensions have been obtained and except for those
which are being contested in good faith and by appropriate proceedings and in
respect of which adequate reserves with respect thereto are maintained in
accordance with Generally Accepted Accounting Principles.
4.8 Subsidiaries. As of the date of this Agreement, the Company has no
Subsidiaries other than as listed in the SEC Reports.
4.9 Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, declaration, or filing with, any Governmental
Authority on the part of the Company is required in connection with the offer,
sale, or issuance of the Series B Preferred Shares or Series C Preferred Shares
(and the Common Stock issuable upon conversion of the Series C Preferred
Shares), or the consummation of any other transaction contemplated by this
Agreement, except for the following: (i) the filing of the Series B Certificate
of Designations and Series C Certificate of Designations with the Delaware
Secretary of State pursuant to Section 6.4; (ii) the compliance with other
applicable state securities laws, which compliance will have occurred within the
appropriate time periods; and (iii) the filing with the SEC of such reports
under the Exchange Act as may be required in connection with this Agreement and
the transactions contemplated by this Agreement. Assuming that the
representations of the Investors set forth in Section 5 are true and correct,
the offer, sale, and issuance of the Preferred Shares in conformity with the
terms of this Agreement are exempt from the registration requirements of
Section 5 of the Securities Act and all applicable state securities laws, and
neither the Company nor any authorized agent acting on its behalf will take any
action hereafter that would cause the loss of such exemptions.
4.10 Permits and Licenses. The Company and each of its Subsidiaries possess all
permits and licenses of Governmental Authorities that are required to conduct
its business, except for such permits or licenses the absence of which would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
4.11 Employee Matters.
(a) The Company has made available to Investors to the extent applicable to the
Plans: (i) all documents embodying each Plan (as currently in effect) and
related trust documents, administrative service agreements, group annuity
contracts, group insurance contracts, and policies pertaining to fiduciary
liability covering the fiduciaries (all as currently in effect) for each Plan,
(ii) the most recent annual actuarial valuations and/or audited financial
statements for each Plan, as applicable, (iii) the three (3) most recent annual
reports, returns, securities registration statements (other than those available
on EDGAR) or other filings, if any, required to be filed with any Governmental
Authority under applicable Laws in connection with each Plan, (iv) the most
recent IRS determination, opinion, notification and advisory letters with
respect to each Plan intended to be qualified under Section 401(a) of the Code,
(v) all material written correspondence by the Company or any ERISA Affiliate
to, or received by the Company or any ERISA Affiliate from, any Governmental
Authority during the last three years

 

11



--------------------------------------------------------------------------------



 



relating to any Plan, (vi) all discrimination tests for each Plan, if
applicable, for the most recent six (6) plan years, (vii) all material
communications from the Company or any ERISA Affiliate to Company employees
during the last six (6) years relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which may result in any material liability to
the Company under any Plan, and (viii) the most recent summary plan description
together with the summary(ies) of material modifications thereto, if any,
required under ERISA with respect to each Plan.
(b) Neither the Company nor any of its ERISA Affiliates has at any time
maintained, sponsored or contributed to, or has or had any liability with
respect to, any Plan that is subject to Title IV of ERISA or Section 412 of the
Code, including, without limitation, any “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA). Each Plan that is intended to be qualified under
Section 401(a) of the Code (i) is the subject of an unrevoked favorable
determination letter from the Internal Revenue Service or (ii) is a prototype
plan or volume submitter plan entitled, under applicable Internal Revenue
Service guidance, to rely on the favorable opinion or advisory letter issued by
the Internal Revenue Service to the sponsor of such prototype or volume
submitter plan, and, to the Company’s Knowledge, and there has been no event,
condition or circumstance that has adversely affected or, to the Company’s
Knowledge, would adversely affect such qualified status. Each Plan complies with
and has been administered and operated in all material respects in accordance
with its terms and with all applicable Laws (including, without limitation ERISA
and the Code), and the Company and each of its Affiliates have filed all
reports, returns, notices, and other documentation required by ERISA or the Code
to be filed with any Governmental Authority with respect to each Plan. With
respect to any Plan, (i) no actions, Liens, lawsuits or claims (other than
routine claims for benefits) are pending or, to the Company’s Knowledge,
threatened. To the Company’s Knowledge, no event has occurred with respect to a
Plan which would reasonably be expected to result in a material liability of the
Company or any of its Subsidiaries to any Governmental Authority (other than for
taxes in the ordinary course). To the Company’s Knowledge, neither the Company
nor any of its ERISA Affiliates nor any plan fiduciary of any Plan has engaged
in, or has any material liability in respect of, any transaction in violation of
Section 406 of ERISA or any “prohibited transaction” within the meaning of
Section 4975(c)(1) of the Code or Sections 406 or 407 of ERISA, for which no
exemption exists under Section 408 of ERISA or Section 4975(c)(2) or (d) of the
Code.
(c) None of the execution of, or the completion of the transactions contemplated
by, this Agreement (whether alone or in connection with any other event(s)),
could result in (i) severance pay or an increase in severance pay upon
termination after the Initial Closing, (ii) any payment, compensation or benefit
becoming due, or increase in the amount of any payment, compensation or benefit
due, to any current or former employee, director or consultant of the Company or
its Affiliates or any Plan, (iii) acceleration of the time of payment or vesting
or result in funding of compensation or benefits, (iv) any new obligation under
any Plan, or (v) any payments which would not be deductible under Section 280G
of the Code. There is no contract, agreement, plan or arrangement to which the
Company or any Affiliate is a party or by which it is bound to compensate any
person for excise taxes paid pursuant to Section 4999 of the Code.
(d) Each contract, agreement or arrangement to which the Company or any
Subsidiary is a party that is a “nonqualified deferred compensation plan”
subject to Section 409A of the Code has been operated since January 1, 2005 in
good faith compliance with Section 409A of the Code and the guidance and
regulations thereunder (“Section 409A”), is set forth in writing and either
complies with or satisfies a valid exemption from Section 409A. Each option to
purchase shares of the Common Stock was granted with an exercise price that was
not less than the fair market value of the underlying Common Stock on the date
the option was granted based on a reasonable valuation method. Neither the
Company nor any Subsidiary is a party to, or otherwise obligated under, any
contract, agreement or arrangement that provides for the gross-up of the tax
imposed by Section 409A(a)(1)(B) of the Code.

 

12



--------------------------------------------------------------------------------



 



(e) No condition exists that would prevent the Company or its Subsidiaries from
terminating or amending any Plan at any time for any reason without liability to
the Company, its Subsidiaries or Investors (other than ordinary administrative
expenses or routine claims for benefits.
(f) The Company and its Subsidiaries are not subject to any obligation to pay
retiree medical or other retiree welfare or similar benefits as required by
applicable Law, including, without limitation, pursuant to Section 4980B of the
Code, Part 6 of Subtitle B of Title I of ERISA and any similar state welfare
plan continuation coverage Laws.
(g) With respect to the Plans, there are no material benefit obligations for
which contributions have not been timely made or properly accrued and there are
no material benefit obligations which have not been accounted for by reserves,
or otherwise properly footnoted in accordance with the requirements of GAAP, on
the financial statements of the Company.
(h) No employees of the Company or any Subsidiary are represented by any labor
organization or works council with respect to their employment with the Company
or any of its Subsidiaries. Neither the Company nor any of its Subsidiaries is
presently, nor has it been in the past, a party to, or bound by, any collective
bargaining agreement or union contract with respect to employees and no
collective bargaining agreement is being negotiated by the Company or any of its
Subsidiaries. To the Knowledge of the Company, there are no activities or
proceedings of any labor union to organize any employees of the Company or any
Subsidiary. There is no labor dispute, strike, slowdown, concerted refusal to
work overtime, or work stoppage against the Company or any of its Subsidiaries
pending or, to the Knowledge of the Company, threatened. There are no material
actions, suits, claims, labor disputes or grievances pending or, to the
Knowledge of Company, threatened relating to any labor, safety or discrimination
matters involving any employee, including, without limitation, charges of unfair
labor practices or discrimination complaints. Neither the Company nor any of its
Subsidiaries has engaged in any unfair labor practices within the meaning of the
National Labor Relations Act. Neither the Company nor any Subsidiary has taken
any action which would constitute a “plant closing” or “mass layoff” within the
meaning of the WARN Act or similar state or local law, issued any notification
of a plant closing or mass layoff required by the WARN Act or similar state or
local law, or incurred any liability or obligation under WARN or any similar
state or local law that remains unsatisfied. No terminations prior to the
Initial Closing would trigger any notice or other obligations under the WARN Act
or similar state or local law.
(i) The Company and each of its Subsidiaries is in material compliance with all
applicable foreign, federal, state and local laws, rules and regulations
respecting employment, employment practices, terms and conditions of employment,
worker classification, tax withholding, prohibited discrimination, equal
employment, fair employment practices, meal and rest periods, immigration
status, employee safety and health, wages (including overtime wages),
compensation, and hours of work, and in each case, with respect to employees,
the Company and each of its Subsidiaries: (i) has withheld and reported all
amounts required by Law or by agreement to be withheld and reported with respect
to wages, salaries and other payments to employees, (ii) is not liable for any
arrears of wages, severance pay or any Taxes or any penalty for failure to
comply with any of the foregoing, and (iii) is not liable for any payment to any
trust or other fund governed by or maintained by or on behalf of any
Governmental Authority, with respect to unemployment compensation benefits,
Social Security or other benefits or obligations for employees (other than
routine payments to be made in the normal course of business and consistent with
past practice), in each case except for any such liabilities that would not
reasonably be expected to result, individually or in the aggregate, in a
liability material to the Company and its Subsidiaries, taken as a whole. There
are no (x) actions, suits, claims or administrative matters pending or, to the
Knowledge of the Company, threatened against the Company, any of its
Subsidiaries, or any of their employees relating to any Plan or (y) pending, to
the Knowledge of the Company, or threatened claims or actions against Company,
any of its Subsidiaries, any Company trustee or any trustee of any Subsidiary
under any worker’s compensation policy or long-term disability policy, in each
case except that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Neither the Company or any
Subsidiary is party to a conciliation agreement, consent

 

13



--------------------------------------------------------------------------------



 



decree or other agreement or order with any federal, state, or local agency or
Governmental Authority with respect to employment practices. Neither the Company
nor any of its Subsidiaries has any material liability with respect to any
misclassification of: (a) any Person as an independent contractor rather than as
an employee, (b) any employee leased from another employer, or (c) any employee
currently or formerly classified as exempt from overtime wages. The services
provided by each of the Company’s, each Subsidiary’s and their ERISA Affiliates’
Employees are terminable at the will of the Company and its ERISA Affiliates and
any such termination would result in no liability to the Company or any ERISA
Affiliate.
4.12 Valid Issuance of Preferred and Common Stock. The Preferred Shares being
purchased by the Investors hereunder, when issued, sold, and delivered in
accordance with the terms of this Agreement for the consideration expressed in
this Agreement, will be duly and validly issued, fully paid, and nonassessable,
and will be free of any Liens or restrictions on transfer other than
restrictions under this Agreement and under applicable state and federal
securities laws. The sale of the Preferred Shares is not subject to any
preemptive rights, rights of first offer or any anti-dilution provisions
contained in the Company’s Certificate of Incorporation, Bylaws or any other
agreement.
4.13 Conversion Shares. To the extent permitted by the number of shares of
authorized common stock, the Conversion Shares issuable upon conversion of the
Series C Preferred Shares have been duly and validly reserved for issuance and,
upon issuance, will be duly and validly issued, fully paid and nonassessable and
will be free of any Liens or restrictions on transfer other than restrictions on
transfer under this Agreement and under applicable state and federal securities
laws. Following adoption and filing of the Amendment to Certificate, the
Conversion Shares issuable upon conversion of all of the Series C Preferred
Shares will be duly and validly reserved for issuance and, upon issuance, will
be duly and validly issued, fully paid and nonassessable and will be free of any
Liens or restrictions on transfer other than restrictions on transfer under this
Agreement and under applicable state and federal securities laws. The conversion
of the Series C Preferred Shares into Common Stock will not be subject to any
preemptive rights, rights of first offer or any anti-dilution provisions
contained in the Company’s Certificate of Incorporation, Bylaws or any other
agreement.
4.14 Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock of which 21,855,718 were issued and
outstanding as of November 30, 2009, and 25,000,000 shares of preferred stock,
par value $0.0001, of which 5,000,000 have been designated Series A Junior
Participating Preferred Stock, par value $0.0001 per share (the “Junior
Participating Preferred Stock”), and reserved for issuance in connection with
rights (the “Company Rights”) issued pursuant to a Rights Agreement dated as of
October 31, 2005 (as amended from time to time, the “Company Rights Agreement”)
between the Company and Computershare Trust Company, Inc., as Rights Agent, none
of which are issued and outstanding (excluding the Preferred Shares to be issued
to the Investors pursuant to this Agreement). As of the close of business of
November 30, 2009, the Company has reserved an aggregate of 1,000,000 shares of
Common Stock for issuance to employees and consultants pursuant to the Company’s
2008 Stock Awards and Incentive Plan, under which (i) no shares have been
issued, (ii) options to purchase 445,000 shares are outstanding and
(iii) 555,000 shares remain available for future grant. As of the close of
business of November 30, 2009, the Company has reserved an aggregate of
1,000,000 shares of Common Stock for issuance to employees and consultants
pursuant to the Company’s 2004 Incentive Compensation Plan, under which
(i) 53,070 shares have been issued and are reflected in the currently
outstanding Common Stock, (ii) options to purchase 634,500 shares are
outstanding and (iii) 312,430 shares remain available for future grant. As of
the close of business of November 30, 2009, the Company has reserved an
aggregate of 1,193,331 shares of Common Stock for issuance to employees and
consultants pursuant to the Company’s 1998 Incentive Plan, under which
(i) 653,974 shares have been issued and are reflected in the currently
outstanding Common Stock, (ii) options to purchase 1,193,331 shares are
outstanding and (iii) no shares remain available for future grant as the 1998
Incentive Plan expired on June 30, 2008. As of the close of business of
November 30, 2009, the Company has reserved an aggregate of 3,700,000 shares of
Common Stock for issuance upon conversion of the Company’s 7.875% Senior
Convertible Notes due 2011 (the “Convertible Notes”), none of which have been
issued. As of the close of business of November 30, 2009, the Company has
reserved an aggregate of 1,000,000 shares of Common Stock for issuance upon
exercise of warrants issued in connection with the Convertible Notes, none of
which have been issued. Except for the Preferred Shares to be issued to the
Investors pursuant to this Agreement, the Company has not issued or reserved for
issuance any shares of Preferred Stock or

 

14



--------------------------------------------------------------------------------



 



Common Stock since November 30, 2009. All issued and outstanding shares have
been duly authorized and validly issued and are fully paid and nonassessable.
Subject to the Stockholder Approvals and the filing of the Amendment to
Certificate, the Company will reserve that number of shares of Common Stock
sufficient for issuance of the Conversion Shares upon conversion of the Series C
Preferred Stock being issued and sold pursuant to this Agreement. Other than as
described above or otherwise contemplated by this Agreement, there are no
outstanding rights, options, warrants, preemptive rights, rights of first offer,
or similar rights for the purchase or acquisition from the Company of any
securities of the Company, nor are there any commitments to issue or execute any
such rights, options, warrants, preemptive rights or rights of first offer.
There are no outstanding rights or obligations of the Company to repurchase or
redeem any of its equity securities. The respective rights, preferences,
privileges, and restrictions of the Series B Preferred, Series C Preferred and
the Common Stock will be as stated in the Certificate of Incorporation
(including the Series B Certificate of Designations and Series C Certificate of
Designations). All outstanding securities have been issued in compliance with
state and federal securities laws.
4.15 Compliance with Other Instruments. The Company is not in violation or
default of any provision of the Certificate of Incorporation or the Bylaws. The
execution, delivery, and performance of and compliance with this Agreement and
the Ancillary Agreements and the issuance and sale of the Preferred Shares
(excluding the issuance of a portion of the Conversion Shares issuable upon
conversion of the Series C Preferred Shares for which the Stockholder Approvals
are required) will not (i) result in any default or violation of the Certificate
of Incorporation (including the Series B Certificate of Designations and the
Series C Certificate of Designations) or the Bylaws, (ii) result in any default
or violation of any agreement relating to its Indebtedness or under any
mortgage, deed of trust, security agreement or lease to which it is a party or
in any default or violation of any material judgment, order or decree of any
Governmental Authority or (iii) be in conflict with or constitute, with or
without the passage of time or giving of notice, a default under any such
provision, require any consent or waiver under any such provision, or result in
the creation of any mortgage, pledge, lien, encumbrance, or charge upon any of
the properties or assets of the Company pursuant to any such provision, or the
suspension, revocation, impairment or forfeiture of any material permit,
license, authorization, or approval applicable to the Company, its business or
operations, or any of its assets or properties pursuant to any such provision.
4.16 Environmental Matters. No activity of the Company or any of its
Subsidiaries requires any Environmental Permit which has not been obtained and
which is not now in full force and effect, except to the extent failure to have
any such Environmental Permit would not reasonably be expected to have a
Material Adverse Effect. The Company and its Subsidiaries are and have been in
compliance with all applicable Requirements of Environmental Law and
Environmental Permits including applicable limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables contained in any applicable Requirement of Environmental Law or
Environmental Permit, except where failure to be in such compliance would not
reasonably be expected to have a Material Adverse Effect. The Company and its
Subsidiaries (i) including with respect to their Property are not subject to any
(A) Environmental Claims or (B) Environmental Liabilities, in either case
arising from or based upon any act, omission, event, condition or circumstance
occurring or existing on or prior to the date hereof which would reasonably be
expected to have a Material Adverse Effect, and (ii) have not received
individually or collectively any written notice of any violation or alleged
violation of any Requirements of Environmental Law or Environmental Permit or
any Environmental Claim in connection with their respective Property which would
reasonably be expected to have a Material Adverse Effect. To the Knowledge of
the Company, the present and future liability (including any Environmental
Liability and any other damage to Persons or Property), if any, of the Company
and with respect to the Property of any of the Company or any of its
Subsidiaries which is reasonably expected to arise in connection with
Requirements of Environmental Law, Environmental Permits and other environmental
matters will not have a Material Adverse Effect on the Company and its
Subsidiaries on a consolidated basis.
4.17 Compliance with Laws. Neither the Company nor any of its Subsidiaries is in
material violation of any applicable federal, state, local, foreign or other
law, statute, regulation, rule, ordinance, code, convention, directive, order,
judgment or other legal requirement (collectively, “Laws”) of any Governmental
Authority, except where such violation would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the
Knowledge of the Company, neither the Company nor any of its Subsidiaries is
being investigated with respect to, or has been threatened to be charged with or
given notice of any violation of, any

 

15



--------------------------------------------------------------------------------



 



applicable Law, except for such of the foregoing as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
4.18 No Material Adverse Effect. Since June 30, 2009 no event or circumstance
has occurred that, individually or in the aggregate, has had (and continues to
have) or would reasonably be expected to have a Material Adverse Effect.
4.19 Registration Rights; Voting Rights. Except as provided in the Registration
Rights Agreement, (i) the Company has not granted or agreed to grant, and is not
under any obligation to provide, any rights to register under the Securities Act
any of its presently outstanding securities or any of its securities that may be
issued subsequently, and (ii) to the Company’s Knowledge, no stockholder of the
Company has entered into any agreement with respect to the voting of equity
securities of the Company.
4.20 Reports.
(a) Since September 30, 2007, the Company has timely filed all documents
required to be filed with the SEC pursuant to Sections 13(a) or 15(d) of the
Exchange Act.
(b) The SEC Reports, when they became effective or were filed with the SEC, as
the case may be, complied as to form in all material respects with the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the SEC thereunder, in each case as in effect at such
time, and none of such documents contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make such statements, in the light of the circumstances in which
they were made, not misleading.
(c) The Company (i) has implemented and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to ensure that material information relating to the Company,
including its consolidated Subsidiaries, is made known to the individuals
responsible for the preparation of the Company’s filings with the SEC and
(ii) has disclosed, based on its most recent evaluation prior to the date of
this Agreement, to the Company’s outside auditors and the Board’s Audit
Committee (A) any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) under the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. As of the date of this Agreement, to the
Knowledge of the Company, there is no reason that its outside auditors and its
chief executive officer and chief financial officer will not be able to give the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, without
qualification, when next due.
4.21 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an investment company within the meaning of the Investment Company Act of 1940,
or, directly or indirectly, controlled by or acting on behalf of any Person
which is an investment company, within the meaning of said Act.
4.22 Brokers’ Fees and Expenses. No broker, investment banker, or financial
advisor or other Person, is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission in connection with transactions
contemplated by this Agreement.
4.23 No Restriction on Ability to Pay Cash Dividends. The Company is not party
to any contract, agreement, arrangement or other understanding, oral or written,
express or implied, and is not subject to any provision in its Certificate of
Incorporation or Bylaws or other governing documents or resolutions of the
Board, that could restrict, limit, prohibit or prevent the Company’s ability to
pay dividends in full in cash on the Shares in the amounts contemplated by the
Series B Certificate of Designations for a period of one year from and after the
Initial Closing.

 

16



--------------------------------------------------------------------------------



 



4.24 Takeover Statutes. The Board and the Company have taken all action
necessary to render inapplicable to the Investment each and every state takeover
statute or similar statute or regulation that applies to the Company with
respect to this Agreement and the Ancillary Agreements, the purchase and sale of
the Preferred Shares, the conversion of the Conversion Shares or any other
transactions contemplated by this Agreement, including the restrictions on
“business combinations” set forth in Section 203 of the DGCL.
4.25 Rights Agreement. The Board has taken all action requested in writing by
the Investors in order to render the Company Rights inapplicable to the purchase
and sale of the Preferred Shares, the conversion of the Conversion Shares, this
Agreement or any other transactions contemplated by this Agreement and to cause
the Company Rights Agreement to terminate immediately prior to the Initial
Closing.
4.26 Intellectual Property.
(a) Schedule 4.26(a) contains a complete and accurate list of all (i) registered
Trademarks, (ii) Trademarks which are the subject of a pending application for
registration, (iii) domain names, (iv) registered Copyrights, and (v) Copyrights
which are the subject of a pending application for registration, owned by the
Company or its Subsidiaries, the name of the owner of such Intellectual
Property, and where applicable the registration number, application number and
country of registration or application. The Company and its Subsidiaries do not
own any issued patents or pending applications for patents in any jurisdiction.
All of the Intellectual Property listed on Schedule 4.26(a) is valid, subsisting
and enforceable. Except as set forth on Schedule 4.26(a), the Company and its
Subsidiaries are the sole owner of all right, title and interest in and to the
Intellectual Property listed on Schedule 4.26(a). The Company and its
Subsidiaries have good and marketable title to the Intellectual Property listed
on Schedule 4.26(a) free and clear of all Liens.
(b) The Company and its Subsidiaries own or otherwise have a valid and
enforceable right to exploit all of the Intellectual Property exploited in
connection with the operation of Company’s business, and the business of each
Subsidiary, as presently conducted.
(c) Since January 1, 2005, except as set forth on Schedule 4.26(c), no other
Person has asserted against the Company or any Subsidiary any claims or demands
(including but not limited to claims of infringement, misappropriation or other
conflict with the asserted rights of other Persons, invalidity,
unenforceability, breach of contract, or demand for royalty or audit) with
respect to any Intellectual Property owned, possessed, used or otherwise
exploited by the Company or any Subsidiary or any IP License.
(d) Since January 1, 2005, except as set forth on Schedule 4.26(d), the Company
and its Subsidiaries have not asserted against any other Person any claims or
demands (including but not limited to claims of infringement, misappropriation
or conflict with the asserted rights of the Company or its Subsidiaries,
invalidity, unenforceability, breach of contract, or demand for royalty or
audit) with respect to any Intellectual Property owned, possessed, used or
otherwise exploited by any other Person or any IP License.
(e) Schedule 4.26(e) contains a complete and accurate list of all IP Licenses
between the Company or its Subsidiaries and any other Person in force as of the
Initial Closing Date. To the Knowledge of the Company, each of the IP Licenses
is in full force and effect, is enforceable against each of the parties thereto,
no party to any such IP License is currently in material breach or default under
any such IP License, and no condition exists that with notice or lapse of time
or both would constitute a breach or default thereunder by any party to any such
IP License or give any party to such IP License the right to terminate, extend
or modify such IP License or the Company’s or its Subsidiaries’ ownership or
other rights in or to any Intellectual Property. A copy of each IP License was
provided to the Investors and such copy represents the complete agreement
between the parties thereto as of the Initial Closing Date.

 

17



--------------------------------------------------------------------------------



 



5. Representations and Warranties of the Investors. Each Investor represents and
warrants to the Company as of the date of this Agreement that:
5.1 Private Placement.
(a) The Investor is (i) an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated under the Securities Act; (ii) aware that the sale
of the Preferred Shares, and the Conversion Shares issuable upon conversion of
the Series C Preferred Shares being issued and sold pursuant to this Agreement
(collectively, the “Securities”) to it is being made in reliance on a private
placement exemption from registration under the Securities Act and
(iii) acquiring the Securities for its own account.
(b) The Investor understands and agrees that the Securities are being offered in
a transaction not involving any public offering within the meaning of the
Securities Act, that such Securities have not been and, except as contemplated
by the Registration Rights Agreement, will not be registered under the
Securities Act and that such Securities may be offered, resold, pledged or
otherwise transferred only (i) in a transaction not involving a public offering,
(ii) pursuant to an exemption from registration under the Securities Act
provided by Rule 144 thereunder (if available), (iii) pursuant to an effective
registration statement under the Securities Act or (iv) to the Company or one of
its Subsidiaries, in each of cases (i) through (iv) in accordance with any
applicable state and federal securities laws, and that it will notify any
subsequent purchaser of Securities from it of the resale restrictions referred
to above, as applicable.
(c) The Investor understands that, unless sold pursuant to a registration
statement that has been declared effective under the Securities Act or in
compliance with Rule 144 thereunder, the Company may require that the Securities
will bear a legend or other restriction substantially to the following effect
(it being agreed that if the Securities are not certificated, other appropriate
restrictions shall be implemented to give effect to the following):
“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN A
TRANSACTION NOT INVOLVING A PUBLIC OFFERING, (II) PURSUANT TO ANY OTHER
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (III) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER
WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.”
(d) The Investor: (i) is able to fend for itself in the transactions
contemplated by this Agreement; (ii) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its prospective investment in the Securities; and (iii) has the ability
to bear the economic risks of its prospective investment and can afford the
complete loss of such investment.
(e) The Investor acknowledges that (i) it has conducted its own investigation of
the Company and the terms of the Securities, (ii) it has had access to the
Company’s public filings with the SEC and to such financial and other
information as it deems necessary to make its decision to purchase the
Securities and (iii) has been offered the opportunity to conduct such review and
analysis of the business, assets, condition, operations and prospects of the
Company and its Subsidiaries and to ask

 

18



--------------------------------------------------------------------------------



 



questions of the Company and received answers thereto, each as it deemed
necessary in connection with the decision to purchase the Securities. The
Investor further acknowledges that it has had such opportunity to consult with
its own counsel, financial and tax advisors and other professional advisers as
it believes is sufficient for purposes of the purchase of the Securities. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 4 of this Agreement or the right of the Investor to
rely on such representations and warranties.
(f) The Investor understands that the Company will rely upon the truth and
accuracy of the foregoing representations, acknowledgements and agreements.
(g) Except for the representations and warranties contained in Section 4 of this
Agreement (including any references in such Section to the SEC Reports), the
Investor acknowledges that neither the Company nor any Person on behalf of the
Company makes, and the Investor has not relied upon, any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries or with respect to any other information provided to the Investors
in connection with the transactions contemplated by this Agreement.
5.2 Organization. Each Investor has been duly organized and is validly existing
in the jurisdiction and as the form of business entity set forth on Schedule 1.
5.3 Governmental Consents. No consent, approval, order, or authorization of, or
registration, qualification, declaration, or filing with, any federal, state, or
local governmental authority on the part of the Investor is required in
connection with the purchase of the Preferred Shares (and the Conversion Shares
issuable upon conversion of the Series C Preferred) or the consummation of any
other transaction contemplated by this Agreement, except for the following: (i)
the filing of the Series B Certificate of Designations and Series C Certificate
of Designations with the Delaware Secretary of State pursuant to Section 6.4;
(ii) the compliance with other applicable state securities laws, which
compliance will have occurred within the appropriate time periods; and (iii) the
filing with the SEC of such reports under the Exchange Act as may be required in
connection with this Agreement and the transactions contemplated by this
Agreement.
5.4 Authorization; Enforceability. The Investor has full right, power, authority
and capacity to enter into this Agreement and the Ancillary Agreements and to
consummate the transactions contemplated by this Agreement and the Ancillary
Agreements. The execution, delivery and performance of this Agreement and the
Ancillary Agreements have been duly authorized by all necessary action on the
part of the Investor, and, assuming due authorization, execution and delivery of
this Agreement and the Ancillary Agreements by the Company, this Agreement and
the Ancillary Agreements will constitute valid and binding obligations of the
Investor, enforceable against it in accordance with their terms.
5.5 No Default or Violation. The execution, delivery, and performance of and
compliance with this Agreement and the Ancillary Agreements and the purchase and
sale of the Preferred Shares will not (i) result in any default or violation of
the certificate of incorporation, bylaws, limited partnership agreement, limited
liability company operating agreement or other applicable organizational
documents of the Investor, (ii) result in any default or violation of any
agreement relating to its material Indebtedness or under any mortgage, deed of
trust, security agreement or lease to which it is a party or in any default or
violation of any material judgment, order or decree of any Governmental
Authority or (iii) be in conflict with or constitute, with or without the
passage of time or giving of notice, a default under any such provision, require
any consent or waiver under any such provision, or result in the creation of any
mortgage, pledge, lien, encumbrance, or charge upon any of the properties or
assets of the Investor pursuant to any such provision, or the suspension,
revocation, impairment or forfeiture of any material permit, license,
authorization, or approval applicable to the Investor, its business or
operations, or any of its assets or properties pursuant to any such provision.
5.6 Financial Capability. The Investor currently has and at the Initial Closing
will have available the funds necessary to purchase the Initial Preferred Shares
at the Initial Closing on the terms and conditions contemplated by this
Agreement.

 

19



--------------------------------------------------------------------------------



 



6. Conditions to the Investors’ Obligations at Initial Closing. The obligation
of the Investors to purchase the Initial Closing Preferred Shares at the Initial
Closing is subject to the fulfillment or waiver on or before the Initial Closing
of each of the following conditions:
6.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 4 shall be true and correct as of the date hereof
and the Initial Closing Date, except where the failure of such representations
and warranties to be so true and correct without giving effect to any
qualification and limitations as to “materiality” or “Material Adverse Effect”
set forth therein, individually or in the aggregate, would not have a Material
Adverse Effect.
6.2 Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Initial Closing.
6.3 Compliance Certificate. The Chief Executive Officer and/or Chief Financial
Officer of the Company shall have delivered to the Investors at the Initial
Closing a certificate stating that the conditions specified in Sections 6.1 and
6.2 have been fulfilled.
6.4 Certificate of Designations. The Company shall have adopted and filed with
the Secretary of State of the State of Delaware a Certificate of Designations of
the Series B Preferred in the form attached as Exhibit D (the “Series B
Certificate of Designations”) and a Certificate of Designations of the Series C
Preferred in the form attached as Exhibit E (the “Series C Certificate of
Designations”).
6.5 Ancillary Agreements. The Company shall have executed and delivered the
Ancillary Agreements.
6.6 Opinion of Company Counsel. The Investors shall have received from Perkins
Coie LLP, counsel for the Company, an opinion, dated as of the Initial Closing
Date, in substantially the form attached as Exhibit F.
6.7 Transaction Fee. Simultaneous with the Initial Closing, the Company shall
have paid to the Investor Representative a transaction fee equal to $1,000,000.
6.8 Payment of Expenses. Simultaneous with the Initial Closing, the Company
shall have reimbursed the Investors for their reasonable documented
out-of-pocket fees and expenses in an amount not to exceed $1,000,000 incurred
on or before the Initial Closing Date in connection with the execution of this
Agreement and the Ancillary Agreements and the purchase by the Investors of the
Preferred Shares pursuant to this Agreement.
6.9 Board of Directors. The Board shall have taken all actions necessary and
appropriate to appoint Messrs. Michael John and Patrick Collins and two other
persons nominated by the Investors (the “JH Designees”) to the Board effective
as of the Initial Closing Date, and the JH Designees shall represent at least a
majority of the Board immediately following the Initial Closing. The Company
shall have provided the Investors with evidence satisfactory to them of the
taking of such actions and the resignations of all members of the current Board
other than one director.
6.10 Wachovia Consent. The Company shall have received the consent of Wachovia
Capital Finance Corporation (Western), as agent for the lenders under the Credit
Agreement, to the transactions contemplated by this Agreement.
7. Conditions to the Company’s Obligations at Initial Closing. The obligation of
the Company to issue, sell and deliver to the Investors the Initial Closing
Preferred Shares at the Initial Closing is subject to the fulfillment or waiver
on or before the Initial Closing of each of the following conditions:

 

20



--------------------------------------------------------------------------------



 



7.1 Representations and Warranties. The representations and warranties of the
Investors contained in Section 5 shall be true on and as of the date hereof and
the Initial Closing Date.
7.2 Purchase Price. The Investors shall have paid to the Company the Initial
Closing Purchase Price.
7.3 Ancillary Agreements. The Investors shall have executed and delivered the
Ancillary Agreements.
7.4 Wachovia Consent. The Company shall have received the consent of Wachovia
Capital Finance Corporation (Western), as agent for the lenders under the Credit
Agreement, to the transactions contemplated by this Agreement.
8. Conditions to the Investors’ Obligations at Subsequent Closings. The
obligation of the Investors to purchase any Additional Preferred Shares at any
Subsequent Closing is subject to the fulfillment or waiver on or before each
such Subsequent Closing of each of the following conditions:
8.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 4 shall be true and correct as of the date hereof
and the Subsequent Closing Date, except where the failure of such
representations and warranties to be so true and correct without giving effect
to any qualification and limitations as to “materiality” or “Material Adverse
Effect” set forth therein, individually or in the aggregate, would not have a
Material Adverse Effect.
8.2 Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations, and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Subsequent Closing.
8.3 Compliance Certificate. The Chief Executive Officer and/or Chief Financial
Officer of the Company shall have delivered to the Investors at the Subsequent
Closing a certificate stating that the conditions specified in Sections 8.1 and
8.2 have been fulfilled.
8.4 Opinion of Company Counsel. The Investors shall have received from Perkins
Coie LLP, counsel for the Company, an opinion, dated as of the Subsequent
Closing Date, in the form attached as Exhibit F.
9. Conditions to the Company’s Obligations at Subsequent Closings. The
obligation of the Company to issue, sell and deliver to the Investors the
Additional Preferred Shares at any Subsequent Closing is subject to the
fulfillment or waiver on or before each such Subsequent Closing of each of the
following conditions:
9.1 Representations and Warranties. The representations and warranties of the
Investors contained in Section 5 shall be true on and as of the date hereof and
the Subsequent Closing Date.
9.2 Purchase Price. The Investors shall have paid to the Company the Additional
Shares Purchase Price.
10. Covenants. The Company and the Investors hereby covenant and agree, for the
benefit of the other parties to this Agreement and their respective assigns, as
follows:
10.1 Stockholder Approvals; Proxy Statement. The Company agrees to use its
reasonable best efforts to call and hold as promptly as reasonably practicable
following the Initial Closing Date a meeting of the stockholders of the Company
to obtain the Stockholder Approvals (the “Stockholder Meeting”), and as promptly
as reasonably practicable following the Initial Closing Date (and in any event
within 60 days of the Initial Closing Date), the Company will prepare and file
with the SEC a proxy statement to be sent to the Company’s stockholders in
connection with the Stockholder Meeting (the “Proxy Statement”). Subject to the
directors’ fiduciary duties, the Proxy Statement shall include the Board’s
recommendation that the stockholders vote in favor of the Stockholder

 

21



--------------------------------------------------------------------------------



 



Approvals. If the Stockholder Approvals are not obtained at the Stockholder
Meeting, then the Company will use its reasonable best efforts to obtain the
Stockholder Approvals at the next occurring annual meeting of the stockholders
of the Company. The Company shall use commercially reasonable efforts to solicit
from the stockholders proxies in favor of the Stockholder Approvals and to
obtain the Stockholder Approvals. The Investor Representative agrees to furnish
to the Company all information concerning the Investors and their Affiliates as
the Company may reasonably request in connection with any Stockholder Meeting.
The Company shall respond reasonably promptly to any comments received from the
SEC with respect to the Proxy Statement, and the Company shall cause the Proxy
Statement to be mailed to the Company’s stockholders at the earliest reasonably
practicable date. The Company shall provide to the Investor Representative, as
promptly as reasonably practicable after receipt thereof, any written comments
from the SEC or any written request from the SEC or its staff for amendments or
supplements to the Proxy Statement and shall provide the Investor Representative
with copies of all correspondence between the Company, on the one hand, and the
SEC and its staff, on the other hand, relating to the Proxy Statement.
Notwithstanding anything to the contrary stated above, prior to filing or
mailing the Proxy Statement (or, in each case, any amendment or supplement
thereto) or responding to any comments of the SEC or its staff with respect
thereto, the Company shall provide the Investors with a reasonable opportunity
to review and comment on such document or response. Any communications by the
Company to the Investor Representative pursuant to this Section 10.1 may made by
email to an account designated by the Investor Representative upon request by
the Company.
10.2 Use of Proceeds. The Company shall apply the net proceeds from the issuance
and sale of the Initial Closing Preferred Shares as set forth on Schedule 10.2
hereto and the net proceeds from the issuance and sale of any Additional
Preferred Shares as contemplated by Section 2.7.
10.3 Reservation of Common Stock; Issuance of Shares of Common Stock. From and
after the date of the filing of the Amendment to Certificate following the
Stockholder Approvals and for as long as any Series C Preferred Shares remain
outstanding, the Company shall at all times reserve and keep available, free
from preemptive rights, out of its authorized but unissued Common Stock or
shares of Common Stock held in treasury by the Company, for the purpose of
effecting the conversion of the Series C Preferred Shares, the full number of
Conversion Shares then issuable upon the conversion of the Series C Preferred
Shares (after giving effect to all anti-dilution adjustments) then outstanding.
All Conversion Shares delivered upon conversion of the Series C Preferred Shares
shall be newly issued shares or shares held in treasury by the Company, shall
have been duly authorized and validly issued and shall be fully paid and
nonassessable, and shall be free from preemptive rights and free of any lien or
adverse claim.
10.4 Transfer Taxes. The Company shall pay any and all documentary, stamp or
similar issue or transfer tax due on (x) the issue of the Preferred Shares and
(y) the issue of Conversion Shares upon conversion of the Series C Preferred.
However, in the case of conversion of Series C Preferred Shares, the Company
shall not be required to pay any tax or duty that may be payable in respect of
any transfer involved in the issue and delivery of shares of Common Stock in a
name other than that of the holder of the Series C Preferred Shares to be
converted, and no such issue or delivery shall be made unless and until the
Person requesting such issue has paid to the Company the amount of any such tax
or duty, or has established to the satisfaction of the Company that such tax or
duty has been paid.
10.5 Directors’ and Officers’ Insurance and Indemnification. The Company shall
indemnify and hold harmless the individuals who at any time prior to the Initial
Closing Date were directors or officers of the Company or any of its present or
former Subsidiaries (the “Indemnified Parties”) against any costs or expenses
(including reasonable attorneys’ fees), judgments, fines, losses, claims,
damages or liabilities in connection with actions or omissions occurring at or
prior to the Initial Closing Date (including the transactions contemplated by
this Agreement) to the fullest extent permitted by law and the Certificate of
Incorporation and Bylaws, each as in effect as of the date hereof. The
Certificate of Incorporation and Bylaws in effect on the date hereof shall not
be amended, repealed or otherwise modified in any manner that would adversely
affect the rights thereunder of the Indemnified Parties, unless such
modification is required by law. The Company shall maintain, and from and after
the Initial Closing the Investors shall cause the Company to maintain, in effect
for not less than six (6) years from the Initial Closing Date, the current
policies of directors’ and officers’ liability insurance and fiduciary liability
insurance maintained by the Company and the Company’s Subsidiaries for the
Indemnified Parties and any other employees,

 

22



--------------------------------------------------------------------------------



 



agents or other individuals otherwise covered by such insurance policies prior
to the Initial Closing Date with respect to matters occurring at or prior to the
Initial Closing Date (including the transactions contemplated by this
Agreement).
10.6 Public Disclosure. On the date of this Agreement, or within 24 hours
thereafter, the Company shall issue a press release in a form mutually agreed to
by the Company and the Investor Representative. No other written release,
announcement or filing concerning the purchase of the Preferred Shares or the
transactions contemplated by this Agreement and the Ancillary Agreements shall
be issued, filed or furnished, as the case may be, by any party without the
prior written consent of the other party (which consent shall not be
unreasonably withheld, conditioned or delayed), except as such release,
announcement or filing as may be required by Law or the rules or regulations of
any securities exchange, in which case the party required to make the release or
announcement shall, to the extent reasonably practicable, allow the other party
reasonable time to comment on such release or announcement in advance of such
issuance. The provisions of this Section shall not restrict the ability of a
party to summarize or describe the transactions contemplated by this Agreement
in any prospectus or similar offering document so long as the other party is
provided a reasonable opportunity to review such disclosure in advance.
10.7 Further Assurances. Each of the Investors and the Company will cooperate
and consult with each other and use commercially reasonable efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all third Persons required to consummate the transactions contemplated by this
Agreement.
10.8 No Solicitation.
(a) Until the earlier of January 8, 2010 or the Initial Closing Date, neither
the Company nor any of its Subsidiaries shall, nor shall the Company or any of
its Subsidiaries authorize or permit any of its or their Representatives to, and
the Company shall instruct, and cause each applicable Subsidiary, if any, to
instruct, each such Representative not to, directly or indirectly, solicit,
initiate or knowingly take any action to facilitate or encourage the submission
of any Acquisition Proposal or the making of any inquiry, offer or proposal that
could reasonably be expected to lead to any Acquisition Proposal, or, subject to
Section 10.8(b), (i) conduct or engage in any discussions or negotiations with,
disclose any non-public information relating to the Company or any of its
Subsidiaries to, afford access to the business, properties, assets, books or
records of the Company or any of its Subsidiaries to, or knowingly assist,
participate in, facilitate or encourage any effort by, any Third Party that has
expressed an intent to make, or has made, any Acquisition Proposal, (ii) approve
any transaction under, or any Third Party becoming an “interested stockholder”
under, Section 203 of Delaware Law, (iii) except as contemplated by Section
4.25, amend the Company Rights Agreement, redeem the Company Rights or take any
action with respect to, or make any determination under, the Company Rights
Agreement, (iv) enter into any agreement in principle, letter of intent, term
sheet, acquisition agreement, merger agreement, option agreement, joint venture
agreement, partnership agreement or other Contract relating to any Acquisition
Proposal or enter into any agreement or agreement in principle requiring the
Company to abandon, terminate or fail to consummate the transactions
contemplated hereby or breach its obligations hereunder (other than a
confidentiality agreement contemplated by Section 10.8(b)), or (v) resolve,
propose or agree to do any of the foregoing. Without limiting the foregoing, it
is understood that any violation of the foregoing restrictions by any Subsidiary
of the Company or Representatives of the Company or any of its Subsidiaries
shall be deemed to be a breach of this Section 10.8(a) by the Company. The
Company shall, and shall cause its Subsidiaries to cease immediately and cause
to be terminated, and shall not authorize or knowingly permit any of its or
their Representatives to continue, any and all existing activities, discussions
or negotiations, if any, with any Third Party conducted prior to the date hereof
with respect to any Acquisition Proposal.
(b) Notwithstanding the foregoing provisions of Section 10.8(a), prior to the
Initial Closing, the Board, directly or indirectly through any Representative,
may (i) engage in negotiations or discussions with any Third Party that has made
(and not withdrawn) a bona fide unsolicited Acquisition

 

23



--------------------------------------------------------------------------------



 



Proposal in writing after the date of this Agreement, that did not result from
or arise out of a willful and material breach of Section 10.8(a), and that the
Board believes in good faith, after consultation with its outside legal counsel
and financial advisor of nationally recognized reputation, constitutes or would
reasonably be expected to lead to a Superior Proposal, and (ii) thereafter
furnish to such Third Party non-public information relating to the Company or
any of its Subsidiaries pursuant to an executed confidentiality agreement with
terms no less favorable to the Company than those contained in the
Confidentiality Agreement and containing additional provisions that expressly
permit the Company to comply with the terms of this Section 10.8 (a copy of
which confidentiality agreement shall be promptly and in any event with 24 hours
provided for informational purposes only to the Investors), but in each case
under the preceding clauses (i) and (ii), only if the Board determines in good
faith, after consultation with outside legal counsel to the Board, that the
failure to take such action would be inconsistent with its fiduciary duties
under Applicable Law.
(c) The Board shall not take any of the actions referred to in clauses (i) or
(ii) of Section 10.8(b) unless the Company shall have notified the Investors in
writing contemporaneously with taking such action that it is taking or intends
to take such action. The Company shall notify the Investors promptly (but in no
event later than 24 hours) after it obtains knowledge of the receipt by the
Company (or any of its Representatives) of any Acquisition Proposal, any
inquiry, offer or proposal that would reasonably be expected to lead to an
Acquisition Proposal, or any request for non-public information relating to the
Company or any of its Subsidiaries or for access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries by any Third
Party. In such notice, the Company shall identify the Third Party making, and
(if applicable) the terms and conditions of, any such Acquisition Proposal,
inquiry, offer, proposal or request. The Company shall keep the Investors
reasonably informed, on a reasonably prompt basis, of the status and material
terms of any such Acquisition Proposal, inquiry, offer, proposal or request,
including (if applicable) any material amendments or proposed amendments as to
price and other material terms thereof. The Company shall, subject to Applicable
Law, promptly provide the Investors with any non-public information concerning
the Company’s business, present or future performance, financial condition or
results of operations provided to any Third Party that was not previously
provided to the Investors.
(d) Neither the Board nor any committee thereof shall (i) approve, endorse,
adopt or recommend, or publicly propose to approve, endorse, adopt or recommend,
any Acquisition Proposal or Superior Proposal, (ii) fail to recommend against
acceptance of any tender offer or exchange offer for the Company’s Common Stock
within ten (10) Business Days after the commencement of such offer or
(iii) resolve or agree to take any of the foregoing actions (any of the
foregoing, an “Adverse Recommendation”). Notwithstanding the preceding sentence,
at any time prior to the Initial Closing, the Board, following receipt of and on
account of a Superior Proposal, may make an Adverse Recommendation, but only if
the Board determines in good faith, after consultation with outside legal
counsel to the Board, that the failure to take such action would be inconsistent
with its fiduciary duties under Applicable Law; provided, however, that the
Board shall not make an Adverse Recommendation, unless (i) the Company promptly
notifies the Investors in writing at least three (3) Business Days before making
an Adverse Recommendation (the “Notice Period”), of its intention to take such
action with respect to a Superior Proposal, (ii) the Company attaches to such
notice the most current version of the proposed agreement or a detailed summary
of all material terms of any such Superior Proposal (which version or summary
shall be updated on a reasonably prompt basis) and the identity of the Third
Party making the Superior Proposal, (iii) the Company shall, and shall cause its
financial and legal advisors to, during the Notice Period, negotiate with the
Investors in good faith to make such adjustments in the terms and conditions of
this Agreement so that such Acquisition Proposal ceases to constitute a Superior
Proposal, if the Investors, in their discretion, propose to make such
adjustments; it being agreed that in the event that, after commencement of the
Notice Period, there is any material revision to the terms of a Superior
Proposal, including any revision in price, the Notice Period shall be extended,
if applicable, for a reasonable period of time to permit the Investors to
respond to such material revision (it being understood that there may be
multiple extensions); and (iv) the Investors do not make, within the Notice
Period, an offer that is determined by the Board in good faith, after consulting
with its outside counsel and financial advisor of nationally recognized
reputation, to be at least as favorable to the Company and its stockholders as
such Superior Proposal.

 

24



--------------------------------------------------------------------------------



 



10.9 Credit Support. The Investors shall provide to the lenders under the Credit
Agreement credit support in an amount up to $5 million to induce the lenders to
increase availability under the line of credit contemplated by the Credit
Agreement until the new facility currently being negotiated can be documented
and funded.
11. Indemnification.
11.1 The Company (as “Indemnitor”) hereby agrees to indemnify, pay and hold each
Investor, and each of the respective officers, directors, employees and
Affiliates of each Investor (collectively, the “Indemnified Parties”) harmless
from and against any and all other liabilities, costs, expenses liabilities,
obligations, losses, damages (consequential or otherwise), penalties, actions,
judgments, suits, claims and disbursements of any kind or nature whatsoever (but
including only the reasonable fees and expenses of one counsel) which may be
imposed on, incurred by, or asserted against such Indemnified Party, in any
manner relating to or arising out of (i) the failure of any of the
representations and warranties set forth in this Agreement and the Ancillary
Agreements, including Section 4 of this Agreement to be true and correct as of
the date of this Agreement, (ii) the Company’s breach of agreements or covenants
made by the Company under this Agreement and the Ancillary Agreements, or
(iii) any action, suit, claim, proceeding or investigation by any Governmental
Authority, stockholder of the Company or any other person (other than the
Company) relating to this Agreement or the transactions contemplated hereby
(other than any losses attributable to the acts, errors or omissions on the part
of such Investor, but not including the transactions contemplated hereby)
(collectively, the “Indemnified Liabilities”).
11.2 Each Indemnified Party shall give the Indemnitor prompt written notice of
any claim that might give rise to Indemnified Liabilities setting forth a
description of those elements of such claim of which such Indemnified Party has
knowledge; provided, that any delay or failure to give such notice shall not
affect the obligations of the Indemnitor unless (and then solely to the extent)
such Indemnitor is materially prejudiced by such delay or failure. The
Indemnitor shall have the right at any time during which such claim is pending
to select counsel to defend and control the defense thereof and settle any
claims for which they are responsible for indemnification hereunder (provided,
that the Indemnitor will not settle any such claim without (i) the appropriate
Indemnified Party’s prior written consent, which consent shall not be
unreasonably withheld or (ii) obtaining an unconditional release of the
appropriate Indemnified Party from all claims arising out of or in any way
relating to the circumstances involving such claim) so long as in any such event
the Indemnitor shall have stated in a writing delivered to the Indemnified Party
that, as between the Indemnitor and the Indemnified Party, the Indemnitor is
responsible to the Indemnified Party with respect to such claim to the extent
and subject to the limitations set forth herein; provided, that the Indemnitor
shall not be entitled to control the defense of any claim in the event that in
the reasonable opinion of counsel for the Indemnified Party there are one or
more material defenses available to the Indemnified Party which are not
available to the Indemnitor; provided further, that with respect to any claim as
to which the Indemnified Party is controlling the defense, the Indemnitor will
not be liable to any Indemnified Party for any settlement of any claim pursuant
to this Section that is effected without its prior written consent. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Company shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties
or any of them.
11.3 The obligations of the Company set forth in Section 11.1(i) shall terminate
as of the Initial Closing Date.
12. Miscellaneous.
12.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware without regard to any choice of laws or conflict of
laws provisions that would require the application of the laws of any other
jurisdiction.
12.2 Jurisdiction; Enforcement. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties shall be entitled (in addition to
any other remedy that may

 

25



--------------------------------------------------------------------------------



 



be available to it, including monetary damages) to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in any state or federal courts located
in the City of San Francisco and any appellate court therefrom within the State
of California. In addition, each of the parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party or its successors or assigns, shall be
brought and determined exclusively in any state or federal courts located in the
City of San Francisco and any appellate court therefrom within the State of
California. The parties further agree that no party to this Agreement shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section and
each party waives any objection to the imposition of such relief or any right it
may have to require the obtaining, furnishing or posting of any such bond or
similar instrument. Each of the parties hereby irrevocably submits with regard
to any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
or any of the transactions contemplated by this Agreement in any court other
than the aforesaid courts. Each of the parties hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, (a) any claim that
it is not personally subject to the jurisdiction of the above named courts for
any reason other than the failure to serve in accordance with this Section,
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) to the
fullest extent permitted by the applicable Law, any claim that (i) the suit,
action or proceeding in such court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Each party
hereby consents to service being made through the notice procedures set forth in
Section 12.8 and agrees that service of any process, summons, notice or document
by registered mail (return receipt requested and first-class postage prepaid) to
the respective addresses set forth in Section 12.8 shall be effective service of
process for any suit or proceeding in connection with this Agreement or the
transactions contemplated by this Agreement. EACH OF THE PARTIES KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF COMPETENT COUNSEL
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
12.3 Survival. The representations and warranties in this Agreement shall expire
on the Initial Closing Date and shall thereafter have no further force and
effect.
12.4 Successors and Assigns. Except as otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors, and administrators of the parties;
provided, however, the rights of the Investors under this Agreement shall not be
assignable to any Person without the consent of the Company.
12.5 No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied
(other than the provisions of Section 10.5 which are for the express benefit of
the officers and directors identified therein), is intended to confer on any
Person other than the parties any rights, remedies, obligations or liabilities
under or by reason of this Agreement, and no Person that is not a party to this
Agreement (including any partner, member, stockholder, director, officer,
employee or other beneficial owner of any party, in its own capacity as such or
in bringing a derivative action on behalf of a party) shall have any standing as
third-party beneficiary with respect to this Agreement or the transactions
contemplated by this Agreement.
12.6 No Personal Liability of Directors, Officers, Owners, Etc. No director,
officer, employee, incorporator, stockholder, managing member, member, general
partner, limited partner, principal or other agent of any of the Investors or
the Company shall have any liability for any obligations of the Investors or the
Company, as applicable, under this Agreement or for any claim based on, in
respect of, or by reason of, the respective obligations of the Investors or the
Company, as applicable, under this Agreement. Each party hereby waives and
releases all such liability. This waiver and release is a material inducement to
each party’s entry into this Agreement.

 

26



--------------------------------------------------------------------------------



 



12.7 Entire Agreement. This Agreement and the other documents delivered pursuant
to this Agreement, including the Ancillary Agreements, constitute the full and
entire understanding and agreement among the parties with regard to the subjects
hereof and thereof.
12.8 Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, facsimile or messenger
as follows:

         
 
       
 
  if to the Company:   Image Entertainment, Inc.
 
      20525 Nordhoff Street, Suite 200
 
      Chatsworth, California
 
      Attention: Chief Financial Officer
 
      Facsimile: (818) 407-5775
 
       
 
  with a copy to:   Perkins Coie LLP
 
      1888 Century Park East, Suite 1700
 
      Los Angeles, California 90067
 
      Attention: David J. Katz
 
      Facsimile: (310) 843-1254
 
       
 
  if to the Investors    
 
  or the Investor Representative:   JH Partners, LLC
 
      451 Jackson Street
 
      San Francisco, California
 
      Attention: Patrick M. Collins
 
      Facsimile: (415) 364-0333
 
       
 
  with a copy to:   Latham & Watkins LLP
 
      505 Montgomery Street, Suite 2000
 
      San Francisco, California
 
      Attention: Robert E. Burwell
 
      Facsimile: (415) 395-8095

or in any such case to such other address, facsimile number or telephone as
either party may, from time to time, designate in a written notice given in a
like manner. Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by facsimile if promptly
confirmed.
12.9 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence to any breach or default, or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.
12.10 Expenses. Except as contemplated by Section 6.8 and Section 12.16, each
party shall be responsible for its costs and expenses in connection with the
negotiation and execution of this Agreement and the consummation of the
transactions contemplated hereby.
12.11 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the Investor Representative or, in the case of a waiver, by the
party against whom the waiver is to be effective. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities, and the Company.

 

27



--------------------------------------------------------------------------------



 



12.12 Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by facsimile or in electronic format, each of
which may be executed by less than all the parties, each of which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one instrument.
12.13 Severability. If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable, or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms.
12.14 Titles and Subtitles; Interpretation. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to an Article, Section, Schedule or Exhibit, such reference shall be
to an Article, Section, Schedule or Exhibit of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to in this Agreement means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if it is drafted by each of the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.
12.15 Termination. This Agreement may be terminated at any time prior to the
Initial Closing:
(a) by mutual written agreement of the Company and the Investors;
(b) by either the Company or the Investors, if:
(i) the Investment has not been consummated on or before January 8, 2009
(subject to possible extension as provided below, the “End Date”), provided,
that the right to terminate this Agreement under this Section 12.15(b)(i) shall
not be available to any party whose willful or intentional material breach of
any provision of this Agreement results in the failure of the Investment to be
consummated by the End Date; or
(ii) any Governmental Authority of competent jurisdiction shall have issued an
order, decree, injunction or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the consummation of the
Investment and such order, decree, ruling or other action shall have become
final and nonappealable, or if there shall be adopted any Applicable Law that
makes consummation of the Investment illegal or otherwise prohibited;
(c) by the Investors:
(i) if an Adverse Recommendation shall have occurred;
(ii) if the Company shall have entered into, or publicly announced its intention
to enter into, a letter of intent, memorandum of understanding or Contract
(other than a confidentiality agreement contemplated by Section 10.8(b))
relating to any Acquisition Proposal;
(iii) if the Company or any of its Representatives shall have willfully and
materially breached any of its obligations under Section 10.8; or

 

28



--------------------------------------------------------------------------------



 



(iv) in the event (A) of a material breach of any covenant or agreement on the
part of the Company set forth in this Agreement or (B) that any representation
or warranty of the Company set forth in this Agreement shall have been
inaccurate when made or shall have become inaccurate, in either case such that
the conditions to the Investment set forth in Section 6.1 or Section 6.2,
respectively, would not be satisfied as of the time of such breach or as of the
time such representation and warranty became inaccurate; provided, however, that
notwithstanding the foregoing, (in the event that such breach by the Company or
such inaccuracies in the representations and warranties of the Company are
curable by the Company through the exercise of commercially reasonable efforts
prior to the End Date and within thirty (30) days, then the Investors shall not
be permitted to terminate this Agreement pursuant to this Section 12.15(c)(iv)
until the earlier to occur of (1) the expiration of a thirty (30) calendar day
period after delivery of written notice from the Investors to the Company of
such breach or inaccuracy, as applicable, or (2) the ceasing by the Company to
exercise commercially reasonable efforts to cure such breach or inaccuracy,
provided that the Company continues to exercise commercially reasonable efforts
to cure such breach or inaccuracy (it being understood that the Investors may
not terminate this Agreement pursuant to this Section 12.15(c)(iv) if such
breach or inaccuracy by the Company is cured within such thirty (30) calendar
day period);
(d) by the Company:
(i) if the Board authorizes the Company, in compliance with the terms of this
Agreement, including Section 10.8(d), to enter into a binding definitive
agreement in respect of a Superior Proposal with a Third Party; provided that
the Company shall have complied with its obligations under Section 10.8 and
shall have paid any amounts then due pursuant to Section 12.16 in accordance
with the terms specified therein; or
(ii) in the event (A) of a material breach of any covenant or agreement on the
part of the Investors set forth in this Agreement or (B) that any of the
representations and warranties of the Investors set forth in this Agreement
shall have been inaccurate in any material respect; provided, however, that
notwithstanding the foregoing, in the event that such breach by the Investors
(other than a breach of Investors’ obligation to pay the Initial Closing
Purchase Price pursuant to Section 2.1, which breach is not subject to this
Section 12.15(d)(ii)) or such inaccuracies in the representations and warranties
of the Investors are curable by the Investors through the exercise of
commercially reasonable efforts prior to the End Date and within thirty
(30) days, then the Company shall not be permitted to terminate this Agreement
pursuant to this Section 12.15(d)(ii) until the earlier to occur of (1) the
expiration of a thirty (30) calendar day period after delivery of written notice
from the Company to the Investors of such breach or inaccuracy, as applicable,
or (2) the Investors ceasing to exercise commercially reasonable efforts to cure
such breach or inaccuracy, provided that the Investors continue to exercise
commercially reasonable efforts to cure such breach or inaccuracy (it being
understood that the Company may not terminate this Agreement pursuant to this
Section 12.15(d)(ii) if such breach or inaccuracy by the Investors is cured
within such thirty (30) calendar day period); or
(e) by the Investors on or before the close of business on December 24, 2009 if
the Company and the Investors have not achieved by such date a reduction in
obligations to the Company’s creditors that is satisfactory to the Investors in
their sole discretion.
12.16 Termination Fee.
(a) If this Agreement is terminated pursuant to Section 12.15(c)(i), (ii) or
(iii), then the Company shall pay to the Investors (by wire transfer of
immediately available funds), within two (2) Business Days after such
termination, a fee in an amount equal to $1,000,000 (the “Termination Fee”).

 

29



--------------------------------------------------------------------------------



 



(b) If this Agreement is terminated pursuant to Section 12.15(d)(i), then the
Company shall pay to the Investors (by wire transfer of immediately available
funds), at or prior to such termination, the Termination Fee.
(c) In the event that this Agreement is terminated pursuant to
Section 12.15(c)(i), (ii) or (iii) or Section 12.15(d)(i), the Company shall as
promptly as possible (but in any event within three (3) Business Days) following
receipt of an invoice therefor pay all of the Investors’ documented reasonable
out-of-pocket fees and expenses (including reasonable legal and other third
party advisors fees and expenses) in an amount not to exceed $1,000,000 actually
incurred by the Investor and its Affiliates on or prior to the termination of
this Agreement in connection with the transactions contemplated by this
Agreement.

 

30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            IMAGE ENTERTAINMENT, INC.

    By:   /s/ JEFF M. FRAMER         Name:   Jeff M. Framer        Title:  
President and Chief Financial Officer        JH PARTNERS, LLC, as the Investor
Representative
      By:   /s/ JOHN C. HANSEN         Name:   John C. Hansen        Title:  
President        JH INVESTMENT PARTNERS EVERGREEN FUND, L.P.
      By:   JH Investment Management III, LLC         Its: General Partner     
      By:   /s/ JOHN C. HANSEN         Name:   John C. Hansen        Its:
Managing Member        JH INVESTMENT PARTNERS III, L.P.
      By:   JH Investment Management III, LLC         Its: General Partner     
        By:   /s/ JOHN C. HANSEN         Name:   John C. Hansen        Its:
Managing Member        JH INVESTMENT PARTNERS GP FUND III, LLC
      By:   JH Investment Management III, LLC         Its: Manager             
By:   /s/ JOHN C. HANSEN         Name:   John C. Hansen        Its: Managing
Member   

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

 



--------------------------------------------------------------------------------



 



         

Schedule 1
Investors
JH Investment Partners Evergreen Fund, L.P.
JH Investment Partners III, L.P.
JH Investment Partners GP Fund III, LLC

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Registration Rights Agreement
Series C Junior Participating Preferred Stock
This Registration Rights Agreement, dated as of December [     ], 2009, is by
and among Image Entertainment, Inc., a Delaware corporation (the “Company”), [JH
Entity], as the Investor Representative, and the several investors listed on
Schedule 1 (together with their Permitted Transferees, collectively, the
“Investors”).
WHEREAS, on the date of this Agreement, the Company and the Investors entered
into a Securities Purchase Agreement dated the date of this Agreement (the
“Purchase Agreement”) pursuant to which the Company agreed to sell to the
Investors, and the Investors agreed to purchase from the Company, [     ] shares
of the Company’s Series B Cumulative Preferred Stock, par value $0.0001 per
share (the “Series B Preferred”), and [     ] shares of the Company’s Series C
Junior Participating Preferred Stock, par value $0.0001 per share (the “Series C
Preferred”) on the terms and subject to the conditions set forth in the Purchase
Agreement; and
WHEREAS, it is as an inducement to the Investors to enter into the Purchase
Agreement and a condition to the closing of the transactions contemplated by the
Purchase Agreement that the Company and the Investors enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Investors agree as follows:
1. Definitions. Capitalized terms used and not otherwise defined in this
Agreement that are defined in the Purchase Agreement shall have the respective
meanings given such terms in the Purchase Agreement. As used in this Agreement,
the following terms shall have the respective meanings set forth in this
Section 1:
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 under the Securities Act.
“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York or
Los Angeles, California generally are authorized or obligated by law, regulation
or executive order to close.
“Company” shall have the meaning set forth in the preamble of this Agreement.
“Effectiveness Deadline” means with respect to any registration statement
required to be filed to cover the resale by the Investors of the Registrable
Securities pursuant to Section 2, (i) the date such registration statement is
filed, if the Company is a WKSI as of such date and such registration statement
is an Automatic Shelf Registration Statement eligible to become immediately
effective upon filing pursuant to Rule 462, or (ii) if the Company is not a WKSI
as of the date such registration statement is filed, the 5th Business Day
following the date on which the Company is notified by the SEC that such
registration statement will not be reviewed or is not subject to further review
and comments and will be declared effective upon request by the Company.
“Electing Investors” means, with respect to a registration, each of the
Investors that has elected to register Registrable Securities directly owned by
such Investor in accordance with Section 2 or 3, as the

 

 



--------------------------------------------------------------------------------



 



case may be, as communicated in writing to the Company by the Investor
Representative in accordance with Section 2(a) or 3(a), as applicable.
“Filing Deadline” means with respect to any registration statement required to
be filed to cover the resale by the Investors of the Registrable Securities
pursuant to Section 2, (i) 15 Business Days following the written notice of
demand therefor by the Investor Representative, if the Company is a WKSI as of
the date of such demand, or (ii) if the Company is not a WKSI as of the date of
such demand, (x) 20 Business Days following the written notice of demand
therefor if the Company is then eligible to register for resale the Registrable
Securities on Form S-3 or (y) if the Company is not then eligible to use Form
S-3, 45 Business Days following the written notice of demand therefor, provided
that, to the extent that the Company has not been provided the information
regarding the Electing Investors and their Registrable Securities in accordance
with Section 9(b) at least two Business Days prior to the applicable Filing
Deadline, then the such Filing Deadline shall be extended to the second Business
Day following the date on which such information is provided to the Company.
“Freely Tradable” shall mean, with respect to any security, a security that
(a) is eligible to be sold by the holder thereof without any volume or manner of
sale restrictions under the Securities Act pursuant to Rule 144 thereunder,
(b) bears no legends restricting the transfer thereof and (c) bears an
unrestricted CUSIP number (to the extent such security is issued in global
form).
“Indemnified Party” shall have the meaning set forth in Section 8(c).
“Indemnifying Party” shall have the meaning set forth in Section 8(c).
“Investor Indemnitee” shall have the meaning set forth in Section 8(a).
“Investors” shall have the meaning set forth in the preamble of this Agreement.
“Other Securities” shall have the meaning set forth in Section 3(a).
“Permitted Transferees” shall have the meaning set forth in Section 11(d).
“Piggyback Notice” shall have the meaning set forth in Section 3(a).
“Piggyback Registration” shall have the meaning set forth in Section 3(a).
“prospectus” means the prospectus included in a registration statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the Registrable Securities covered by a registration statement, and
all other amendments and supplements to the prospectus, including post-effective
amendments.
“Purchase Agreement” shall have the meaning set forth in the recitals of this
Agreement.
“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement with the SEC in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement by the SEC.

 

2



--------------------------------------------------------------------------------



 



“Registrable Securities” means (a) shares of Common Stock issued by the Company
upon conversion of any shares of Series C Preferred, and (b) any securities
issued as (or issuable upon the conversion or exercise of any warrant, right or
other security that is issued as) a dividend, stock split, recapitalization or
other distribution with respect to, or in exchange for, or in replacement of,
the securities referenced in clause (a) above or this clause (b); provided that
the term “Registrable Securities” shall exclude in all cases any securities
(i) that shall have ceased to be outstanding, (ii) that are sold pursuant to an
effective registration statement under the Securities Act or publicly resold in
compliance with Rule 144 or (iii) that are Freely Tradable (it being understood
that, for purposes of determining eligibility for resale under clause (iii) of
this proviso, no securities held by any Investor shall be considered Freely
Tradable to the extent such Investor reasonably determines that it is an
“affiliate” (as defined under Rule 144 under the Securities Act) of the
Company). Solely for purposes of determining at any time whether any Registrable
Securities are then outstanding, transferred or Freely Tradable, the Series C
Preferred shall be treated, on an as-converted basis, as Registrable Securities.
“Registration Expenses” shall mean, with respect to any registration, (a) all
expenses incurred by the Company in effecting any registration pursuant to this
Agreement, including all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, blue sky fees and expenses,
(b) one-half of all reasonable fees and expenses related to any registration of
Registrable Securities by the Electing Investors (including the fees and
disbursements of one legal counsel (and only one legal counsel) to the Electing
Investors) and (c) all expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration; provided that Registration Expenses shall not include
any Selling Expenses.
“registration statement” means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement, and
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.
“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes, if any, applicable to the sale of Registrable
Securities and all fees and expenses related of the Electing Investors (other
than such fees and expenses included in Registration Expenses).
“Suspension Period” shall have the meaning set forth in Section 2(d).
“WKSI” shall mean a “well known seasoned issuer” as defined in Rule 405 under
the Securities Act.
2. Demand Registration.
(a) Subject to the terms and conditions of this Agreement, including
Section 2(c), if at any time following [     , 2010], the Company receives a
written request from the Investor Representative on behalf of any Electing
Investors that the Company register under the Securities Act Registrable
Securities representing at least [     ] shares of Common Stock, then the
Company shall file, as promptly as reasonably practicable but no later than the
applicable Filing Deadline, a registration statement under the Securities Act
covering all Registrable Securities that the Investor Representative, on behalf
of the Electing Investors, requests to be registered. The registration statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form for such purpose) and, if the Company is a
WKSI as of the Filing Deadline, shall be an Automatic Shelf Registration
Statement. The Company shall use its commercially reasonable efforts to cause
the registration statement to be declared effective or otherwise to become
effective under the Securities Act as soon as reasonably practicable but, in any
event, no later than the Effectiveness Deadline, and shall use its commercially
reasonable efforts to

 

3



--------------------------------------------------------------------------------



 



keep the registration statement continuously effective under the Securities Act
until the earlier of (1) the date on which the Investor Representative notifies
the Company in writing that the Registrable Securities included in such
registration statement have been sold or the offering therefor has been
terminated or (2) (x) 15 Business Days following the date on which such
registration statement was declared effective by the SEC, if the Company is a
WKSI and filed an Automatic Shelf Registration Statement in satisfaction of such
demand, (y) 30 Business Days following the date on which such registration
statement was declared effective by the SEC, if the Company is not a WKSI and
registered for resale the Registrable Securities on Form S-3 in satisfaction of
such demand, or (z) 50 Business Days following the date on which such
registration statement was declared effective by the SEC, if the Company is
neither a WKSI nor then eligible to use Form S-3 and registered for resale the
Registrable Securities on Form S-1 or other applicable form in satisfaction of
such demand; provided that each period specified in clause (2) of this sentence
shall be extended automatically by one Business Day for each Business Day that
the use of such registration statement or prospectus is suspended by the Company
pursuant to Section 2(d) or pursuant to Section 5(i). Neither the Company nor
any other Person (other than any Electing Investor) shall be entitled to include
Other Securities in any registration initiated by the Investor Representative on
behalf of the Electing Investors pursuant to this Section 2 without the prior
written consent of the Investor Representative (in the case of Other Securities
of the Company, such consent not to be unreasonably withheld, conditioned or
delayed), and upon such consent the Registrable Securities shall have priority
for inclusion in any firm commitment underwritten offering, ahead of all Other
Securities, in any Underwriter Cutback.
(b) If the Electing Investors intend to distribute the Registrable Securities
covered by the Investor Representative’s request by means of an underwriting,
(i) the Investor Representative shall so advise the Company as a part of its
request made pursuant to Section 2(a) and (ii) the Investor Representative shall
have the right to appoint the book-running, managing and other underwriter(s) in
consultation with the Company.
(c) The Company shall not be required to effect a registration pursuant to this
Section 2: (i) after the Company has effected six registrations pursuant to this
Section 2, and each of such registrations has been declared or ordered effective
and kept effective by the Company as required by Section 5(a); or (ii) more than
twice during any single calendar year.
(d) Notwithstanding anything to the contrary in this Agreement, (1) upon notice
to the Investor Representative, the Company may delay the Filing Deadline and/or
the Effectiveness Deadline with respect to, or suspend the effectiveness or
availability of, any registration statement for up to 90 days in the aggregate
in any 12-month period (a “Suspension Period”) if the Board of Directors of the
Company determines that there is a valid business purpose for delay of filing or
effectiveness of, or suspension of, the registration statement; provided that
any suspension of a registration statement pursuant to Section 6 shall be
treated as a Suspension Period for purposes of calculating the maximum number of
days of any Suspension Period under this Section 2(d); and (2) upon notice to
the Investor Representative, the Company may delay the Filing Deadline and/or
the Effectiveness Deadline with respect to any registration statement for a
period not to exceed 30 days prior to the Company’s good faith estimate of the
launch date of, and 90 days after the closing date of, a Company initiated
registered offering of equity securities (including equity securities
convertible into or exchangeable for Common Stock); provided that (i) the
Company is actively employing in good faith all commercially reasonable efforts
to launch such registered offering throughout such period, (ii) the Investors
are afforded the opportunity to include Registrable Shares in such registered
offering in accordance with Section 3 and (iii) the right to delay or suspend
the effectiveness or available of such registration statement pursuant to this
clause (2) shall not be exercised by the Company more than twice in any
twelve-month period and not more than 90 days in the aggregate in any
twelve-month period. If the Company shall delay any Filing Deadline pursuant to
this clause (d) for more than 10 Business Days, the Investor Representative

 

4



--------------------------------------------------------------------------------



 



may, on behalf of the Electing Investors, withdraw the demand therefor at any
time after such 10 Business Days so long as such delay is then continuing by
providing written notice to the Company to such effect, and any demand so
withdrawn shall not count as a demand for registration for any purpose under
this Section 2, including Section 2(c).
3. Piggyback Registration.
(a) Subject to the terms and conditions of this Agreement, if at any time
following [     , 2010], the Company files a registration statement under the
Securities Act with respect to an offering of Common Stock or other equity
securities of the Company (such Common Stock and other equity securities
collectively, “Other Securities”), whether or not for sale for its own account
(other than a registration statement (i) on Form S-4, Form S-8 or any successor
forms, (ii) filed solely in connection with any employee benefit or dividend
reinvestment plan or (iii) pursuant to a demand registration in accordance with
Section 2), then the Company shall use commercially reasonably efforts to give
written notice of such filing to the Investor Representative (for distribution
to the Investors) at least five Business Days before the anticipated filing date
(or such later date as it becomes commercially reasonable to provide such
notice) (the “Piggyback Notice”). The Piggyback Notice and the contents thereof
shall be kept confidential by the Investor Representative, the Investors and
their respective Affiliates and representatives, and the Investor Representative
and the Investors shall be responsible for breaches of confidentiality by their
respective Affiliates and representatives. The Piggyback Notice shall offer the
Investors the opportunity to include in such registration statement, subject to
the terms and conditions of this Agreement, the number of Registrable Securities
as they may reasonably request (a “Piggyback Registration”). Subject to the
terms and conditions of this Agreement, the Company shall use its commercially
reasonable efforts to include in each such Piggyback Registration all
Registrable Securities with respect to which the Company has received from the
Investor Representative written requests for inclusion therein within 10
Business Days following receipt of any Piggyback Notice by the Investor
Representative, which request shall specify the maximum number of Registrable
Securities intended to be disposed of by the Electing Investors and the intended
method of distribution. For the avoidance of doubt and notwithstanding anything
in this Agreement to the contrary, the Company may not commence or permit the
commencement of any sale of Other Securities in a public offering to which this
Section 3 applies unless the Investor Representative shall have received the
Piggyback Notice in respect to such public offering not less than 10 Business
Days prior to the commencement of such sale of Other Securities. The Electing
Investors, acting through the Investor Representative, shall be permitted to
withdraw all or part of the Registrable Securities from a Piggyback Registration
at any time at least two Business Days prior to the effective date of the
registration statement relating to such Piggyback Registration. No Piggyback
Registration shall count towards the number of demand registrations that the
Investors are entitled to make in any period or in total pursuant to Section 2.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be required to provide notice of, or include any Registrable Securities in,
any proposed or filed registration statement with respect to an offering of
Other Securities for sale exclusively for the Company’s own account at any time
following [December [     ], 2016].
(b) If any Other Securities are to be sold in an underwritten offering, (1) the
Company or other Persons designated by the Company shall have the right to
appoint the book-running, managing and other underwriter(s) for such offering in
their discretion and (2) the Electing Investors shall be permitted to include
all Registrable Securities requested to be included in such registration in such
underwritten offering on the same terms and conditions as such Other Securities
proposed by the Company or any third party to be included in such offering;
provided, however, that if such offering involves an underwritten offering and
the managing underwriter(s) of such underwritten offering advise the Company in
writing that it is their good faith opinion that the total amount of Registrable
Securities requested to be so included, together with all Other Securities that
the Company and any other Persons

 

5



--------------------------------------------------------------------------------



 



having rights to participate in such registration intend to include in such
offering (an “Underwriter Cutback”), exceeds the total number or dollar amount
of such securities that can be sold without having an adverse effect on the
price, timing or distribution of the Registrable Securities to be so included
together with all Other Securities, then there shall be included in such firm
commitment underwritten offering the number or dollar amount of Registrable
Securities and such Other Securities that in the good faith opinion of such
managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities and Other Securities shall
be allocated for inclusion as follows: (x) to the extent such public offering is
the result of a registration initiated by the Company, (i) first, all Other
Securities being sold by the Company; (ii) second, all Registrable Securities
requested to be included in such registration by the Electing Investors, pro
rata, based on the number of Registrable Securities beneficially owned by such
Electing Investors; and (iii) third, all Other Securities of any holders thereof
(other than the Company and the Electing Investors) requesting inclusion in such
registration, pro rata, based on the number of Other Securities beneficially
owned by each such holder of Other Securities or (y) to the extent such public
offering is the result of a registration by any Persons (other than the Company
or the Investors) exercising a contractual right to demand registration, (i)
first, all Other Securities owned by such Persons exercising the contractual
right, pro rata, based on the number of Other Securities beneficially owned by
each such holder of Other Securities; (ii) second, all Registrable Securities
requested to be included in such registration by the Electing Investors, pro
rata, based on the number of Registrable Securities beneficially owned by such
Electing Investors; and (iii) third, all Other Securities being sold by the
Company; and (iv) fourth, all Other Securities requested to be included in such
registration by other holders thereof (other than the Company and the Electing
Investors), pro rata, based on the number of Other Securities beneficially owned
by each such holder of Other Securities.
4. Expenses of Registration. Except as specifically provided for in this
Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company. All Selling Expenses incurred in connection with any registration
hereunder, shall be borne by the Electing Investors in proportion to the number
of Registrable Securities for which registration was requested. The Company
shall not, however, be required to pay for expenses of any registration
proceeding begun pursuant to Section 2, the request of which has been
subsequently withdrawn by the Investor Representative unless (a) the withdrawal
is based upon a Material Adverse Effect or material adverse information
concerning the Company that (i) the Company had not publicly disclosed in a
report filed with or furnished to the SEC at least 48 hours prior to the request
or (ii) the Company had not disclosed to any Investor Designee in person or by
telephone at the last meeting of the Board of Directors or any committee of the
Board of Directors, in each case, at which an Investor Designee is present or at
any time since the date of such meeting of the Board of Directors and which
effect or information would reasonably be expected to result in a Material
Adverse Effect or constitute material adverse information concerning the
Company, (b) the withdrawal is made in accordance with the last sentence of
Section 2(d), or (c) the Investor Representative agrees on behalf of the
Investors to forfeit their right to one requested registration pursuant to
Section 2.
5. Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities pursuant to Section 2 or 3 of this Agreement, the
Company shall, as promptly as reasonably practicable:
(a) Prepare and file with the SEC a registration statement (including all
required exhibits to such registration statement) with respect to such
Registrable Securities and use commercially reasonable efforts to cause such
registration statement to become effective, or prepare and file with the SEC a
prospectus supplement with respect to such Registrable Securities pursuant to an
effective registration statement and keep such registration statement effective
or such prospectus supplement current, in the case of a registration pursuant to
Section 2, in accordance with Section 2.

 

6



--------------------------------------------------------------------------------



 



(b) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.
(c) To the extent reasonably practicable, not less than five Business Days prior
to the filing of a registration statement or any related prospectus or any
amendment or supplement thereto, the Company shall furnish to the Investor
Representative on behalf of the Electing Investors copies of all such documents
proposed to be filed and give reasonable consideration to the inclusion in such
documents of any comments reasonably and timely made by the Investor
Representative or its legal counsel, provided that the Company shall include in
such documents any such comments that are necessary to correct any material
misstatement or omission regarding an Electing Investor.
(d) Furnish to the Investor Representative such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits but not documents incorporated by
reference) and of a prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other documents
as the Investor Representative may reasonably request on behalf of the Electing
Investors in order to facilitate the disposition of Registrable Securities owned
by the Electing Investors. The Company hereby consents to the use of such
prospectus and each amendment or supplement thereto by each of the Electing
Investors in accordance with applicable laws and regulations in connection with
the offering and sale of the Registrable Securities covered by such prospectus
and any amendment or supplement thereto.
(e) Use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under blue sky or such other
state securities laws of such U.S. jurisdictions as shall be reasonably
requested by the Investor Representative and to keep such registration or
qualification in effect for so long as such registration statement remains in
effect; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.
(f) Enter customary agreements and take such other actions as are reasonably
required in order to facilitate the disposition of such Registrable Securities,
including, if the method of distribution of Registrable Securities is by means
of an underwritten offering, using commercially reasonable efforts to,
(i) participate in and make documents available for the reasonable and customary
due diligence review of underwriters during normal business hours, on reasonable
advance notice and without undue burden or hardship on the Company, provided
that (A) any party receiving confidential materials shall execute a
confidentiality agreement on customary terms if reasonably requested by the
Company and (B) the Company may in its reasonable discretion restrict access to
competitively sensitive or legally privileged documents or information,
(ii) cause the chief executive officer and chief financial officer available at
reasonable dates and times to participate in “road show” presentations and/or
investor conference calls to market the Registrable Securities during normal
business hours, on reasonable advance notice and without undue burden or
hardship on the Company, provided that the aggregate number of days of “road
show” presentations in connection with an underwritten offering of Registrable
Securities for each registration pursuant to a demand made under Section 2 shall
not exceed five Business Days and (iii) negotiate and execute an underwriting
agreement in customary form with the managing underwriter(s) of such offering
and such other documents reasonably required under the terms of such
underwriting arrangements, including using commercially reasonable efforts to
procure a customary legal opinion and auditor “comfort” letters. The Electing
Investors shall also enter into and perform their obligations under such
underwriting agreement.
(g) Give notice to the Investor Representative as promptly as reasonably
practicable:

 

7



--------------------------------------------------------------------------------



 



(i) when any registration statement filed pursuant to Section 2 or in which
Registrable Securities are included pursuant to Section 3 or any amendment to
such registration statement has been filed with the SEC and when such
registration statement or any post-effective amendment to such registration
statement has become effective;
(ii) of any request by the SEC for amendments or supplements to any registration
statement (or any information incorporated by reference in, or exhibits to, such
registration statement) filed pursuant to Section 2 or in which Registrable
Securities are included pursuant to Section 3 or the prospectus (including
information incorporated by reference in such prospectus) included in such
registration statement or for additional information;
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of any registration statement filed pursuant to Section 2 or in which
Registrable Securities are included pursuant to Section 3 or the initiation of
any proceedings for that purpose;
(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and
(v) at any time when a prospectus relating to any such registration statement is
required to be delivered under the Securities Act, of the happening of any event
as a result of which such prospectus (including any material incorporated by
reference or deemed to be incorporated by reference in such prospectus), as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, which event
requires the Company to make changes in such effective registration statement
and prospectus in order to make the statements therein or incorporated by
reference therein not misleading (which notice shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made).
(h) Use its commercially reasonable efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 5(g)(iii) at the earliest practicable time.
(i) Upon the occurrence of any event contemplated by Section 5(g)(v), reasonably
promptly prepare a post-effective amendment to such registration statement or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to the Investor Representative, the prospectus
will not contain (or incorporate by reference) an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. If the Company notifies the Investor Representative in accordance
with Section 5(g)(v) to suspend the use of the prospectus until the requisite
changes to the prospectus have been made, then the Electing Investors shall
suspend use of such prospectus and use their commercially reasonable efforts to
return to the Company all copies of such prospectus (at the Company’s expense)
other than permanent file copies then in the Electing Investors’ possession, and
the period of effectiveness of such registration statement provided for in
Section 5(a) above shall be extended by the number of days from and including
the date of the giving of such notice to the date the Investor Representative
shall have received such amended or supplemented prospectus pursuant to this
Section 5(i).

 

8



--------------------------------------------------------------------------------



 



(j) Use commercially reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Investor Representative or the managing underwriter(s). In
connection therewith, if reasonably required by the Company’s transfer agent,
the Company shall promptly after the effectiveness of the registration statement
cause an opinion of counsel as to the effectiveness of the registration
statement to be delivered to and maintained with its transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without legend upon sale by the holder of such shares of
Registrable Securities under the registration statement.
6. Suspension of Sales. Upon receipt of written notice from the Company pursuant
to Section 5(g)(v), the Electing Investors shall immediately discontinue
disposition of Registrable Securities until the Investor Representative (i) has
received copies of a supplemented or amended prospectus or prospectus supplement
pursuant to Section 5(i) or (ii) is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, the Electing Investors shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in the Electing Investors’ possession, of the prospectus and, if
applicable, prospectus supplement covering such Registrable Securities current
at the time of receipt of such notice.
7. Free Writing Prospectuses. The Electing Investors shall not use any free
writing prospectus (as defined in Rule 405 under the Securities Act) in
connection with the sale of Registrable Securities without the prior written
consent of the Company given to the Investor Representative; provided that the
Electing Investors may use any free writing prospectus prepared and distributed
by the Company.
8. Indemnification.
(a) Notwithstanding any termination of this Agreement, the Company shall
indemnify and hold harmless the Investor Representative, each of the Electing
Investors and each of their respective officers, directors, employees, agents,
partners, members, stockholders, representatives and Affiliates, and each person
or entity, if any, that controls the Investor Representative or the Electing
Investors within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act and the officers, directors, employees, agents and employees
of each such controlling Person (each, an “Investor Indemnitee”), against any
and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals), joint or several, arising out of or based upon any untrue or
alleged untrue statement of material fact contained or incorporated by reference
in any registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto or
contained in any “issuer free writing prospectus” (as such term is defined in
Rule 433 under the Securities Act) prepared by the Company or authorized by it
in writing for use by the Investors or any amendment or supplement thereto; or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that the
Company shall not be liable to such Investor Indemnitee in any such case to the
extent that any such loss, claim, damage, liability (or action or proceeding in
respect thereof) or expense arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any “issuer free writing prospectus” (as such term is defined in
Rule 433 under the Securities Act) prepared by the Company or authorized by it
in writing for use by the Investors or any amendment or supplement thereto, in
reliance upon and in conformity with information regarding such Investor
Indemnitee or its plan of

 

9



--------------------------------------------------------------------------------



 



distribution or ownership interests which such Investor Indemnitee furnished in
writing to the Company for use in connection with such registration statement,
including any such preliminary prospectus or final prospectus contained therein
or any such amendments or supplements thereto, (ii) offers or sales effected by
or on behalf such Investor Indemnitee “by means of” (as defined in Securities
Act Rule 159A) a “free writing prospectus” (as defined in Securities Act
Rule 405) that was not authorized in writing by the Company, or (iii) the
failure to deliver or make available to a purchaser of Registrable Securities a
copy of any preliminary prospectus, pricing information or final prospectus
contained in the applicable registration statement or any amendments or
supplements thereto (to the extent the same is required by applicable law to be
delivered or made available to such purchaser at the time of sale of contract);
provided that the Company shall have delivered to the Investor Representative
such preliminary prospectus or final prospectus contained in the applicable
registration statement and any amendments or supplements thereto pursuant to
5(d) no later than the time of contract of sale in accordance with Rule 159
under the Securities Act.
(b) Each Electing Investor shall severally, and not jointly, indemnify and hold
harmless the Company and its officers, directors, employees, agents,
representatives and Affiliates against any and all losses, claims, damages,
actions, liabilities, costs and expenses (including reasonable fees, expenses
and disbursements of attorneys and other professionals) arising out of or based
upon any untrue or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or contained in any
“issuer free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act), or any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, but
only to the extent, that such untrue statements or omissions are based solely
upon information regarding such Electing Investor furnished in writing to the
Company by the Investor Representative on behalf of such Electing Investor
expressly for use therein. In no event shall the liability of any Electing
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Electing Investor upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
(c) If any proceeding shall be brought or asserted against any Person entitled
to indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense in such
proceeding, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all fees and expenses incurred in
connection with such defense; provided that any such notice or other
communication pursuant to this Section 8 between the Company and an Indemnifying
Party or an Indemnified Party, as the case may be, shall be delivered to or by,
as the case may be, the Investor Representative; provided, further, that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Section 8,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party. An Indemnified Party shall have the
right to employ separate counsel in any such proceeding and to participate in
the defense of such proceeding, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party or Parties unless: (1) the
Indemnifying Party has agreed in writing to pay such fees and expenses; (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding and to employ counsel reasonably satisfactory to such Indemnified
Party in any such Proceeding; or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that representation of both such Indemnified Party and the Indemnifying
Party by the same counsel would be inappropriate because of an actual conflict
of interest between the Indemnifying Party and such

 

10



--------------------------------------------------------------------------------



 



Indemnified Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such proceeding effected without its written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending proceeding in respect of which
any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding. All fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, promptly upon receipt of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder, provided that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification under
this Section 8).
(d) If the indemnification provided for in Section 8(a) or 8(b) is unavailable
to an Indemnified Party with respect to any losses, claims, damages, actions,
liabilities, costs or expenses referred to in Section 8(a) or 8(b), as the case
may be, or is insufficient to hold the Indemnified Party harmless as
contemplated therein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnified Party, on the one hand, and the
Indemnifying Party, on the other hand, in connection with the statements or
omissions which resulted in such losses, claims, damages, actions, liabilities,
costs or expenses as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party, on the one hand, and of the
Indemnified Party, on the other hand, shall be determined by reference to, among
other factors, whether the untrue or alleged untrue statement of a material fact
or omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company, the Investor Representative and the
Investors agree that it would not be just and equitable if contribution pursuant
to this Section 8(d) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in this Section 8(d). Notwithstanding the foregoing, in no event
shall the liability of any Electing Investor hereunder be greater in amount than
the dollar amount of the net proceeds received by such Electing Investor upon
the sale of the Registrable Securities giving rise to such contribution
obligation. No Indemnified Party guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from an Indemnifying Party not guilty of such fraudulent
misrepresentation.
9. “Market Stand-Off” Agreement; Agreement to Furnish Information.
(a) The Investors agree that they will not sell, transfer, make any short sale
of, grant any option for the purchase of, or enter into any new hedging or
similar transaction with the same economic effect as a sale with respect to, any
Common Stock (or other securities of the Company) held by the Investors (other
than those included in the registration) for a period specified by the
representatives of the book-running managing underwriters of Common Stock (or
other securities of the Company convertible into Common Stock) not to exceed
10 days prior and 90 days following any registered public sale of securities by
the Company in which the Company gave the Investors an opportunity to
participate

 

11



--------------------------------------------------------------------------------



 



in accordance with Section 3; provided that executive officers and directors of
the Company enter into similar agreements and only as long as such Persons
remain subject to such agreement (and are not fully released from such
agreement) for such period. Each of the Investors agrees to execute and deliver
such other agreements as may be reasonably requested by the representatives of
the underwriters which are consistent with the foregoing or which are necessary
to give further effect thereto.
(b) In addition, if requested by the Company or the book-running managing
underwriters of Common Stock (or other securities of the Company convertible
into Common Stock), the Investor Representative shall provide on behalf of each
Electing Investor such information regarding each Electing Investor and its
respective Registrable Securities as may be reasonably required by the Company
or such representative of the book-running managing underwriters in connection
with the filing of a registration statement and the completion of any public
offering of the Registrable Securities pursuant to this Agreement.
10. Rule 144 Reporting. With a view to making available to the Investors the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities that are Common Stock to the public without
registration, the Company agrees to use its commercially reasonable efforts to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement; (ii) file with the SEC, in a timely manner, all reports and
other documents required of the Company under the Exchange Act; and (iii) so
long as the Investors own any Registrable Securities, furnish to the Investor
Representative forthwith upon request: a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 under the Securities
Act, and of the Exchange Act; a copy of the most recent annual or quarterly
report of the Company; and such other reports and documents as the Investor
Representative on behalf of the Investors may reasonably request in availing
itself of any rule or regulation of the SEC allowing it to sell any such Common
Stock without registration.
11. Miscellaneous.
(a) Termination of Registration Rights. The registration rights granted under
this Agreement shall terminate on the date on which all Registrable Securities
are Freely Tradable.
(b) Governing Law. This Agreement shall be governed in all respects by the laws
of the State of State of New York without regard to any choice of laws or
conflict of laws provisions that would require the application of the laws of
any other jurisdiction.
(c) Jurisdiction; Enforcement. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties shall be entitled (in addition to
any other remedy that may be available to it, including monetary damages) to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in any state
or federal courts located in the City of San Francisco and any appellate court
therefrom within the State of California. In addition, each of the parties
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party or its successors or
assigns, shall be brought and determined exclusively in any state or federal
courts located in the City of San Francisco and any appellate court therefrom
within the State of California. The parties further agree that no party to this
Agreement shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section and each party waives any objection

 

12



--------------------------------------------------------------------------------



 



to the imposition of such relief or any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument. Each of
the parties hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereby irrevocably waives, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section, (b) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each party
hereby consents to service being made through the notice procedures set forth in
Section 11(g) and agrees that service of any process, summons, notice or
document by registered mail (return receipt requested and first-class postage
prepaid) to the respective addresses set forth in Section 11(g) shall be
effective service of process for any suit or proceeding in connection with this
Agreement or the transactions contemplated by this Agreement. EACH OF THE
PARTIES KNOWINGLY, INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
(d) Successors and Assigns. Except as otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors, and administrators of the parties.
(e) No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer, and this Agreement shall not confer, on any Person other
than the parties to this Agreement any rights, remedies, obligations or
liabilities under or by reason of this Agreement, and no other Persons shall
have any standing with respect to this Agreement or the transactions
contemplated by this Agreement; provided, however that each Indemnified Party
(but only, in the case of an Investor Indemnitee, if such Investor Indemnitee
has complied with the requirements of Section 8(c), including the first proviso
of Section 8(c)) shall be entitled to the rights, remedies and obligations
provided to an Indemnified Party under Section 8, and each such Indemnified
Party shall have standing as a third-party beneficiary under Section 8 to
enforce such rights, remedies and obligations.
(f) Entire Agreement. This Agreement, the Purchase Agreement and the other
documents delivered pursuant to the Purchase Agreement constitute the full and
entire understanding and agreement among the parties hereto with regard to the
subjects of this Agreement and such other agreements and documents.
(g) Notices. Except as otherwise provided in this Agreement, all notices,
requests, claims, demands, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be mailed by
reliable overnight delivery service or delivered by hand, facsimile or messenger
as follows:

         
 
  if to the Company:   Image Entertainment, Inc.
20525 Nordhoff Street, Suite 200
Chatsworth, California
Attention: [Chief Financial Officer]
Facsimile: [     ]

 

13



--------------------------------------------------------------------------------



 



         
 
  with a copy to:    
 
       
 
  if to any of the Investors or
the Investor Representative:    
JH Partners, LLC
451 Jackson Street
San Francisco, California
Attention: Patrick M. Collins
Facsimile: (415) 364-0333
 
       
 
  with a copy to:   Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, California
Attention: Robert E. Burwell
Facsimile: (415) 395-8095

or in any such case to such other address, facsimile number or telephone as any
party hereto may, from time to time, designate in a written notice given in a
like manner. Notices shall be deemed given when actually delivered by overnight
delivery service, hand or messenger, or when received by facsimile if promptly
confirmed.
(h) Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party to this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence in any breach or default, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by law or otherwise afforded to any Investor, shall be cumulative
and not alternative.
(i) Expenses. The Company and the Investors shall bear their own expenses and
legal fees incurred on their behalf with respect to this Agreement and the
transactions contemplated hereby, except as otherwise provided in Section 4.
(j) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the Investor Representative or, in the case of a waiver, by the
party against whom the waiver is to be effective. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Registrable Securities at the time outstanding (including securities
convertible into Registrable Securities), each future holder of all such
Registrable Securities, and the Company.
(k) Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by facsimile or in electronic format, each of
which may be executed by less than all the parties, each of which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one instrument.

 

14



--------------------------------------------------------------------------------



 



(l) Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement and the balance of this Agreement shall be
enforceable in accordance with its terms.
(m) Titles and Subtitles; Interpretation. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to a Section or Schedule, such reference shall be to a Section or
Schedule of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute, rule or regulation
defined or referred to in this Agreement means such agreement, instrument or
statute, rule or regulation as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes. Any reference to any section under the Securities Act or Exchange Act,
or any rule promulgated thereunder, shall include any publicly available
interpretive releases, policy statements, staff accounting bulletins, staff
accounting manuals, staff legal bulletins, staff “no-action,” interpretive and
exemptive letters, and staff compliance and disclosure interpretations
(including “telephone interpretations”) of such section or rule by the SEC. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if it is drafted by each of the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

 

15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            IMAGE ENTERTAINMENT, INC.
      By:           Name:           Title:           JH PARTNERS, LLC, as the
Investor Representative
      By:           Name:           Title:           JH INVESTMENT PARTNERS
EVERGREEN FUND, L.P.
      By:   JH Investment Management III, LLC         Its: General Partner     
        By:           Name:   John C. Hansen        Its: Managing Member       
JH INVESTMENT PARTNERS III, L.P.
      By:   JH Investment Management III, LLC         Its: General Partner     
        By:           Name:   John C. Hansen        Its: Managing Member       
JH INVESTMENT PARTNERS GP FUND III, LLC
      By:   JH Investment Management III, LLC         Its: Manager             
By:           Name:   John C. Hansen        Its: Managing Member     

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Investors
JH Investment Partners Evergreen Fund, L.P.
JH Investment Partners III, L.P.
JH Investment Partners GP Fund III, LLC

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CERTIFICATE OF AMENDMENT
TO THE
CERTIFICATE OF INCORPORATION
OF
IMAGE ENTERTAINMENT, INC.
Image Entertainment, Inc., a corporation organized and existing under the
General Corporation Law of the State of Delaware (the “Company”) does hereby
certify:
1. The name of the corporation is Image Entertainment, Inc. A Corrected
Certificate of Incorporation of the Company was filed with the Secretary of
State of the State of Delaware on May 15, 2006 (the “Corrected Certificate of
Incorporation”).
2. This Certificate of Amendment to the Certificate of Incorporation of the
Company has been duly adopted in accordance with the provisions of Section 242
of the DGCL by the directors and stockholders of the Company.
3. Section 4(a) of the Corrected Certificate of Incorporation is hereby amended
to read in its entirety as follows:
“4. Capital Stock
(a) Authorized Capital Stock. The total number of shares of capital stock that
the Corporation is authorized to issue is Sixty Million (50,000,000) shares,
consisting of Fifty Million (50,000,000) shares of common stock, $0.0001 par
value per share (“Common Stock”), and Ten Million (10,000,000) shares of
preferred stock, $0.0001 par value per share (“Preferred Stock”).
The shares of Common Stock, par value $0.0001 per share, which are outstanding
immediately before this Certificate of Amendment is filed with the Secretary of
State of Delaware will be combined so that, when this Certificate of Amendment
is filed with the Secretary of State of Delaware, each twenty (20) shares of
Common Stock, par value $0.0001 per share, will become one share of Common
Stock, par value $0.0001 per share, with any holder who would be entitled to a
fraction of a share as a result of the combination receiving, in lieu of that
fraction of a share, cash in an amount determined by the Board of Directors.”
4. Section 5(b) of the Corrected Certificate of Incorporation is hereby amended
to read in its entirety as follows:
“(b) Term of Office. At each annual meeting of stockholders, directors shall be
elected by plurality vote for a term expiring at the next annual meeting of
stockholders and until his or her successor shall be elected and qualified or
until such director’s earlier death, resignation, retirement or removal from
office.”
5. Section 6 of the Corrected Certificate of Incorporation is hereby amended to
read in its entirety as follows:

 

 



--------------------------------------------------------------------------------



 



“6. Intentionally Omitted.”

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Image Entertainment, Inc. has caused this certificate to be
executed by the [_____] of the Company this  _____  day of                     ,
20  _____.

                  IMAGE ENTERTAINMENT, INC.    
 
           
 
  By:        
 
     
 
   

             
 
  Name:        
 
     
 
   
 
  Its:        
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CERTIFICATE OF DESIGNATIONS OF
SERIES B CUMULATIVE PREFERRED STOCK,
PAR VALUE $0.0001 PER SHARE,
OF
IMAGE ENTERTAINMENT, INC.
Pursuant to Sections 151 and 103 of the
General Corporation Law of the State of Delaware
 
IMAGE ENTERTAINMENT, INC., a corporation organized and existing under the laws
of the State of Delaware (the “Corporation”), certifies that pursuant to the
authority contained in its Certificate of Incorporation, as amended from time to
time (the “Certificate of Incorporation”), and in accordance with the provisions
of Section 151 of the General Corporation Law of the State of Delaware, the
Board of Directors of the Corporation has duly approved and adopted the
following resolution on                     , 2009, and the resolution was
adopted by all necessary action on the part of the Corporation:
RESOLVED, that pursuant to the authority vested in the Board of Directors by the
Certificate of Incorporation and Section 151 of the General Corporation Law of
the State of Delaware, the Board of Directors does hereby designate, create,
authorize and provide for the issue of a series of 30,000 shares of Preferred
Stock, par value $0.0001 per share, having the voting powers and such
designations, preferences and relative, participating, optional and other
special rights, and qualifications, limitations and restrictions that are set
forth in this resolution of the Board of Directors pursuant to authority
expressly vested in it by the provisions of the Certificate of Incorporation and
hereby constituting an amendment to the Certificate of Incorporation as follows:
Section 1. Designation. The designation of the series of preferred stock of the
Corporation is “Series B Cumulative Preferred Stock,” par value $0.0001 per
share (the “Series B Preferred Stock”). Each share of the Series B Preferred
Stock shall be identical in all respects to every other share of the Series B
Preferred Stock. The Series B Preferred Stock shall be perpetual.
Section 2. Number of Shares. The authorized number of shares of Series B
Preferred Stock is 30,000. Shares of Series B Preferred Stock that are redeemed,
purchased or otherwise acquired by the Corporation, shall revert to authorized
but unissued shares of Preferred Stock (provided that any such cancelled shares
of Series B Preferred Stock may be reissued only as shares of any series other
than Series B Preferred Stock).
Section 3. Defined Terms and Rules of Construction.
(a) Definitions. As used herein with respect to the Series B Preferred Stock:
“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

 



--------------------------------------------------------------------------------



 



“Board of Directors” shall mean the board of directors of the Corporation.
“Business Day” shall mean a day that is a Monday, Tuesday, Wednesday, Thursday
or Friday and is not a day on which banking institutions in New York, New York
or Los Angeles, California generally are authorized or obligated by law,
regulation or executive order to close.
“Bylaws” shall mean the Bylaws of the Corporation in effect on the date hereof,
as they may be amended from time to time.
“Capital Stock” shall mean any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in (in
each case however designated) stock issued by the Corporation.
“Certificate of Designations” shall mean this Certificate of Designations
relating to the Series B Preferred Stock, as it may be amended from time to
time.
“Certificate of Incorporation” shall mean the Certificate of Incorporation of
the Corporation, as amended or corrected from time to time, including by this
Certificate of Designations.
“Common Stock” shall mean the common stock, par value $0.0001 per share, of the
Corporation.
“Corporation” shall mean Image Entertainment, Inc., a corporation organized and
existing under the laws of the State of Delaware, and any successor thereof.
“Fiscal Quarter” shall mean any quarter of a Fiscal Year.
“Fiscal Year” shall mean the fiscal year of the Corporation ending on March 31
of each year.
“Junior Stock” shall mean the Common Stock and any other class or series of
Capital Stock that ranks junior to the Series B Preferred Stock (1) as to the
payment of dividends or (2) as to the distribution of assets on any liquidation,
dissolution or winding up of the Corporation, or both.
“Liquidation Preference” shall initially mean for each share of Series B
Preferred Stock, the Series B Preferred Original Issue Price.
“Original Issue Date” shall mean                     , 2009.
“Parity Stock” shall mean any class or series of Capital Stock (other than the
Series B Preferred Stock) that ranks equally with the Series B Preferred Stock
both (1) in the priority of payment of dividends and (2) in the distribution of
assets upon any liquidation, dissolution or winding up of the Corporation (in
each case, without regard to whether dividends accrue cumulatively or
non-cumulatively).

 

2



--------------------------------------------------------------------------------



 



“Person” shall mean any individual, company, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, government or agency or political subdivision thereof or any other
entity.
“Preferred Stock” shall mean any and all series of preferred stock of the
Corporation, including the Series B Preferred Stock.
“Reorganization Event” shall have the meaning ascribed to it in Section 7(a).
“Series B Original Issue Price” shall mean $1,000.00 per share, subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Series B
Preferred Stock.
“Series B Preferred Stock” shall have the meaning ascribed to it in Section 1.
“Subsidiary” shall mean any company, partnership, limited liability company,
joint venture, joint stock company, trust, unincorporated organization or other
entity of which the Corporation owns at least 50% of the Voting Stock of such
entity.
“Voting Stock” shall mean Capital Stock of the class or classes pursuant to
which the holders thereof have the general voting power under ordinary
circumstances (determined without regard to any classification of directors) to
elect one or more members of the board of directors (without regard to whether
or not, at the relevant time, Capital Stock of any other class or classes (other
than Common Stock) shall have or might have voting power by reason of the
happening of any contingency).
(b) Rules of Construction. Unless the context otherwise requires: (i) a term has
the meaning assigned to it herein; (ii) an accounting term not otherwise defined
herein has the meaning accorded to it in accordance with generally accepted
accounting principles in effect from time to time in the United States, applied
on a consistent basis; (iii) words in the singular include the plural, and in
the plural include the singular; (iv) “or” is not exclusive; (v) “will” shall be
interpreted to express a command; (vi) “including” means including without
limitation; (vii) provisions apply to successive events and transactions;
(viii) references to any Section or clause refer to the corresponding Section or
clause, respectively, of this Certificate of Designations; (ix) any reference to
a day or number of days, unless expressly referred to as a Business Day, shall
mean the respective calendar day or number of calendar days; and (x) headings
are for convenience only.

 

3



--------------------------------------------------------------------------------



 



Section 4. Dividends.
(a) Dividends on Series B Preferred Stock. The holders of the Series B Preferred
Stock shall be entitled to receive, on a pari passu basis out of funds legally
available therefor, prior to the payment of any other dividends to any class or
series of Capital Stock of the Corporation, cumulative, compounding dividends at
an annual rate equal to 12.0% of the Liquidation Preference (the “Dividend
Rate”). Such dividends shall accrue, whether or not declared, and shall be
cumulative; provided that such dividends shall be payable only when, as and if
declared by the Board of Directors. Such dividends on each share of Series B
Preferred Stock shall accrue automatically on a daily basis during each fiscal
period of the Corporation commencing as of the date on which such share of
Series B Preferred Stock was issued without any action on the part of the Board
of Directors and shall be paid in cash. Dividends accrued on each share of
Series B Preferred Stock will be compounded quarterly on the last day of each
Fiscal Quarter of the Corporation with the effect that an additional dividend
shall accrue on such shares at the Dividend Rate on the amount so compounded
until such amount is actually paid. If not declared and paid earlier, such
dividends shall be paid upon liquidation as set forth in Section 5(a). So long
as any shares of Series B Preferred Stock shall be outstanding, no dividend,
whether in cash or property, shall be paid or declared, nor shall any other
distribution be made, on any other shares of Preferred Stock or Common Stock,
nor shall any shares of Preferred Stock or Common Stock be purchased, redeemed
or otherwise acquired for value by the Corporation (except for acquisitions of
Preferred Stock or Common Stock by the Corporation pursuant to agreements which
permit the Corporation to repurchase such shares upon termination of services to
the Corporation or in exercise of the Corporation’s right of first refusal upon
a proposed transfer) until all dividends set forth in this Section 4(a) on the
Series B Preferred Stock shall have been paid or declared and set apart for
payment.
(b) Priority of Dividends. Subject to Sections 4(a), 4(b) and 6, such dividends
(payable in cash, securities or other property) as may be determined by the
Board of Directors or an authorized committee thereof may be declared and paid
on any Capital Stock, including Common Stock and other Junior Stock, from time
to time out of any funds legally available for such payment.
Section 5. Liquidation Rights.
(a) Voluntary or Involuntary Liquidation. In the event of any liquidation,
dissolution or winding up of the affairs of the Corporation, whether voluntary
or involuntary, holders of the Series B Preferred Stock shall be entitled to
receive for each share of Series B Preferred Stock, out of the assets of the
Corporation or proceeds thereof (whether capital or surplus) available for
distribution to stockholders of the Corporation, and after satisfaction of all
liabilities and obligations to creditors of the Corporation, on par with each
share of Parity Stock but before any distribution of such assets or proceeds is
made to or set aside for the holders of Junior Stock, an amount equal to the sum
of (a) the Liquidation Preference per share of the Series B Preferred Stock plus
(b) the amount per share equal to all accrued but unpaid dividends thereon. To
the extent such amount is paid in full to all holders of Series B Preferred
Stock and all the holders of Parity Stock, the holders of Junior Stock of the
Corporation shall be entitled to receive all remaining assets of the Corporation
(or proceeds thereof) according to their respective rights and preferences.
(b) Partial Payment. If in connection with any distribution described in Section
5(a) above the assets of the Corporation or proceeds thereof are not sufficient
to pay all amounts due in full to all holders of Series B Preferred Stock and
all holders of Parity Stock, the amounts paid to the holders of Series B
Preferred Stock and to the holders of all such other Parity Stock shall be paid
pro rata in accordance with the respective aggregate amounts due to the holders
of Series B Preferred Stock and the holders of all such other Parity Stock.

 

4



--------------------------------------------------------------------------------



 



(c) Merger, Consolidation and Sale of Assets Not Liquidation. For purposes of
this Section 5, the merger or consolidation of the Corporation with any other
corporation or other entity, including a merger or consolidation in which the
holders of Series B Preferred Stock receive cash, securities or other property
for their shares, or the sale, lease or exchange (for cash, securities or other
property) of all or substantially all of the assets of the Corporation, shall
not be deemed to constitute a liquidation, dissolution or winding up of the
Corporation, but instead shall be subject to the provisions of Section 7.
Section 6. Voting Rights.
(a) General. Except as required by law or as set forth herein, the holders of
shares of Series B Preferred Stock shall not have voting rights.
(b) Class Voting Rights as to Particular Matters. For so long as any shares of
Series B Preferred Stock remain outstanding, in addition to any other vote or
consent of stockholders required by law or by the Certificate of Incorporation,
the affirmative vote or consent of the holders of at least a majority of the
shares of Series B Preferred Stock then outstanding and entitled to vote
thereon, given in person or by proxy, either in writing without a meeting or by
vote at any meeting called for the purpose, shall be necessary for effecting any
of the actions described in clauses (1) through (3) below:
(1) Dividends, Repurchase and Redemption.
(A) The declaration or payment of any dividend or distribution on Common Stock,
other Junior Stock or Parity Stock (other than a dividend payable solely in
Junior Stock) if, at the time of such declaration, payment or distribution,
dividends on the Series B Preferred Stock have not been paid in full in cash; or
(B) The purchase, redemption or other acquisition for consideration by the
Corporation, directly or indirectly, of any Common Stock, other Junior Stock or
Parity Stock (except as necessary to effect (1) a reclassification of Junior
Stock for or into other Junior Stock, (2) a reclassification of Parity Stock for
or into other Parity Stock with the same or lesser aggregate Liquidation
Preference, (3) a reclassification of Parity Stock into Junior Stock, (4) the
exchange or conversion of one share of Junior Stock for or into another share of
Junior Stock, (5) the exchange or conversion of one share of Parity Stock for or
into another share of Parity Stock with the same or lesser per share liquidation
amount or (6) the exchange or conversion of one share of Parity Stock into
Junior Stock), in each case if, at the time of such purchase, redemption or
other acquisition, dividends on the Series B Preferred Stock have not been paid
in full in cash;
(2) Amendment of Series B Preferred Stock. Any amendment, alteration or repeal
of any provision of the Certificate of Incorporation or Certificate of
Designations so as to adversely affect the relative rights, preferences,
privileges or voting powers of the Series B Preferred Stock; or
(3) Authorizations, Issuances and Reclassifications. The authorization of,
issuance of, or reclassification into, Parity Stock (including additional shares
of the Series B Preferred Stock) or Capital Stock that would rank senior to the
Series B Preferred Stock.

 

5



--------------------------------------------------------------------------------



 



Section 7. Reorganization Events.
(a) In the event of:
(i) any consolidation or merger of the Corporation with or into another Person
or of another Person with or into the Corporation;
(ii) any sale, transfer, lease or conveyance to another Person of the property
of the Corporation as an entirety or substantially as an entirety; or
(iii) any statutory share exchange of the Corporation with another Person (other
than in connection with a merger or acquisition),
in each case in which holders of Common Stock would be entitled to receive cash,
securities or other property for their shares of Common Stock (any such event
specified in this Section 7(a), a “Reorganization Event”), each share of
Series B Preferred Stock outstanding immediately prior to such Reorganization
Event shall, without the consent of the holder thereof, be exchanged for an
amount in cash equal to the sum of (1) the Liquidation Preference per share of
the Series B Preferred Stock plus (2) an amount per share equal to accrued but
unpaid dividends on the Series B Preferred Stock.
(b) Notwithstanding anything to the contrary, Section 7(a) shall not apply in
the case of, and a Reorganization Event shall not be deemed to be, a merger,
consolidation, reorganization or statutory share exchange (i) among the
Corporation and its direct and indirect Subsidiaries or (ii) between the
Corporation and any Person for the primary purpose of changing the domicile of
the Corporation (a “Internal Reorganization Event”). Without limiting the rights
or the holders of the Series B Preferred Stock set forth in Section 6(b)(2), the
Corporation shall not effectuate an Internal Reorganization Event unless the
Series B Preferred Stock shall be outstanding as a class of preferred stock of
the surviving company having the same rights, terms, preferences, liquidation
preference and accrued and unpaid dividends as the Series B Preferred Stock in
effect immediately prior to such Internal Reorganization Event, as adjusted for
such Internal Reorganization Event pursuant to this Certificate of Designations
after giving effect to any such Internal Reorganization Event. The Corporation
(or any successor) shall, within 20 days of the occurrence of any Internal
Reorganization Event, provide written notice to the holders of the Series B
Preferred Stock of the occurrence of such event. Failure to deliver such notice
shall not affect the operation of this Section 7(b) or the validity of any
Internal Reorganization Event.
Section 8. Record Holders. To the fullest extent permitted by applicable law,
the Corporation may deem and treat the record holder of any share of the
Series B Preferred Stock as the true and lawful owner thereof for all purposes,
and the Corporation shall not be affected by any notice to the contrary.

 

6



--------------------------------------------------------------------------------



 



Section 9. Notices. All notices or communications in respect of the Series B
Preferred Stock shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Designations, in the Certificate of
Incorporation or Bylaws or by applicable law or regulation. Notwithstanding the
foregoing, if the Series B Preferred Stock is issued in book-entry form through
The Depository Trust Corporation or any similar facility, such notices may be
given to the holders of the Series B Preferred Stock in any manner permitted by
such facility.
Section 10. Replacement Certificates. The Corporation shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Corporation. The Corporation shall replace certificates that become
destroyed, stolen or lost at the holder’s expense upon delivery to the
Corporation of reasonably satisfactory evidence that the certificate has been
destroyed, stolen or lost, together with any indemnity that may be required by
the Corporation.
Section 11. Other Rights. The shares of Series B Preferred Stock shall not have
any rights, preferences, privileges or voting powers or relative, participating,
optional or other special rights, or qualifications, limitations or restrictions
thereof, other than as set forth herein or in the Certificate of Incorporation
or as provided by applicable law and regulation.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

7



--------------------------------------------------------------------------------



 



In Witness Whereof, the Corporation has caused this Certificate of Designations
to be duly executed and acknowledged by its undersigned duly authorized officer
this  _____  day of                     , 2009.

                  IMAGE ENTERTAINMENT, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Its:    

 

8



--------------------------------------------------------------------------------



 



EXHIBIT E
CERTIFICATE OF DESIGNATION
of
SERIES C JUNIOR PARTICIPATING PREFERRED STOCK
of
IMAGE ENTERTAINMENT, INC.,
(Pursuant to Section 151 of the
Delaware General Corporation Law)
Image Entertainment, Inc., a corporation organized and existing under the
General Corporation Law of the State of Delaware (hereinafter called the
“Corporation”), hereby certifies that the following resolution was adopted by
the board of directors of the Corporation as required by Section 151 of the
General Corporation Law on                                      , 20     ;
RESOLVED, that pursuant to the authority granted to and vested in the board of
directors of the Corporation (hereinafter the “Board”) in accordance with the
provisions of the certificate of incorporation of the Corporation, as currently
in effect, the Board hereby creates a series of Preferred Stock, par value
$0.0001 per share (the “Preferred Stock”), of the Corporation and hereby states
the designation and number of shares, and fixes the relative rights,
preferences, and limitations thereof as follows:
Series C Junior Participating Preferred Stock:
Section 1. Designation and Amount. The shares of such series shall be designated
as “Series C Junior Participating Preferred Stock” (the “Series C Preferred
Stock”) and the number of shares constituting the Series C Preferred Stock shall
be Two Hundred Seventy Thousand shares (270,000). Such number of shares may be
increased or decreased by resolution of the Board of Directors; provided, that
no decrease shall reduce the number of shares of Series C Preferred Stock to a
number less than the number of shares then outstanding plus the number of shares
reserved for issuance upon the exercise of outstanding options, rights or
warrants or upon the conversion of any outstanding securities issued by the
Corporation convertible into Series C Preferred Stock.
Section 2. Dividends and Distributions.
(a) Subject to the rights of the holders of any shares of any series of
Preferred Stock (or any similar stock) ranking prior and superior to the
Series C Preferred Stock with respect to dividends, each holder of a share of
Series C Preferred Stock, in preference to the holders of shares of common
stock, par value $0.0001 per share (the “Common Stock”), of the Corporation, and
of any other junior stock, shall be entitled to receive, when declared by the
Board out of funds legally available for the purpose, dividends in an amount per
share (rounded to the nearest cent) equal to, subject to the provision for
adjustment hereinafter set forth, 1,000 times the aggregate per share amount of
all cash dividends, and 1,000 times the aggregate per share amount (payable in
kind) of all non-cash dividends or other distributions, other than a dividend
payable in shares of Common Stock or a subdivision of the outstanding shares of
Common Stock (by reclassification or otherwise), declared on the Common

 





--------------------------------------------------------------------------------



 



Stock. In the event the Corporation shall, at any time after
                                        , 20      (the “Initial Issuance Date”),
declare or pay any dividend on the Common Stock payable in shares of Common
Stock, or effect a subdivision or combination or consolidation of the
outstanding shares of Common Stock (by reclassification or otherwise than by
payment of a dividend in shares of Common Stock) into a greater or lesser number
of shares of Common Stock (and an equivalent dividend is not declared on the
Series C Preferred Stock or the Series C Preferred Stock is not similarly
subdivided or combined), then in each such case the amount to which holders of
shares of Series C Preferred Stock were entitled immediately prior to such event
under the preceding sentence shall be adjusted by multiplying such amount by a
fraction, the numerator of which is the number of shares of Common Stock
outstanding immediately after such event and the denominator of which is the
number of shares of Common Stock that were outstanding immediately prior to such
event.
(b) The Corporation shall declare a dividend or distribution on the shares of
Series C Preferred Stock as provided in Section 2(a) immediately after it
declares a dividend or distribution on the Common Stock (other than a dividend
payable in shares of Common Stock); provided, however, that, in no event shall a
dividend or distribution be declared by the Board on the Common Stock for which
it does not declare and pay the dividend required to be declared on the
Preferred Stock pursuant to Section 2(a).
(c) Declared but unpaid dividends shall not bear interest. Dividends paid on the
shares of Series C Preferred Stock in an amount less than the total amount of
such dividends at the time declared and payable on such shares shall be
allocated pro rata on a share-by-share basis among all such shares at the time
outstanding. The Board may fix a record date for the determination of holders of
shares of Series C Preferred Stock entitled to receive payment of a dividend or
distribution declared thereon, which record date shall be not more than sixty
days prior to the date fixed for the payment thereof.
Section 3. Voting Rights The holders of shares of Series C Preferred Stock shall
have the following voting rights:
(a) Subject to the provision for adjustment hereinafter set forth, each share of
Series C Preferred Stock shall entitle the holder thereof to 1,000 votes on all
matters submitted to a vote of the stockholders of the Corporation. In the event
the Corporation shall, at any time after the Initial Issuance Date, declare or
pay any dividend on the Common Stock payable in shares of Common Stock, or
effect a subdivision or combination or consolidation of the outstanding shares
of Common Stock (by reclassification or otherwise than by payment of a dividend
in shares of Common Stock) into a greater or lesser number of shares of Common
Stock (and an equivalent dividend is not declared on the Series C Preferred
Stock or the Series C Preferred Stock is not similarly subdivided or combined),
then in each such case the number of votes per share to which holders of shares
of Series C Preferred Stock were entitled immediately prior to such event shall
be adjusted by multiplying such number by a fraction, the numerator of which is
the number of shares of Common Stock outstanding immediately after such event
and the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

 

2



--------------------------------------------------------------------------------



 



(b) Except as otherwise provided herein, in the Certificate of Incorporation, in
any other Certificate of Designation creating a series of Preferred Stock or any
similar stock, or by law, the holders of shares of Series C Preferred Stock and
the holders of shares of Common Stock and any other capital stock of the
Corporation having general voting rights shall vote together as one class on all
matters submitted to a vote of stockholders of the Corporation.
(c) Except as set forth herein, or as otherwise provided by law, holders of
Series C Preferred Stock shall have no special voting rights and their consent
shall not be required (except to the extent they are entitled to vote with
holders of Common Stock as set forth herein) for taking any corporate action.
Section 4. Certain Restrictions.
(a) Until all declared and unpaid dividends and distributions on shares of
Series C Preferred Stock outstanding shall have been paid in full, the
Corporation shall not:
(i) declare or pay dividends, or make any other distributions, on any shares of
stock ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series C Preferred Stock;
(ii) declare or pay dividends, or make any other distributions, on any shares of
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series C Preferred Stock, except dividends
paid ratably on the shares of Series C Preferred Stock and all such parity stock
on which dividends are payable or in arrears in proportion to the total amounts
to which the holders of all such shares are then entitled;
(iii) redeem or purchase or otherwise acquire for consideration shares of any
stock ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series C Preferred Stock; provided, that the Corporation may
at any time redeem, purchase or otherwise acquire shares of any such junior
stock in exchange for shares of any stock of the Corporation ranking junior
(either as to dividends or upon dissolution, liquidation or winding up) to the
Series C Preferred Stock; or
(iv) redeem or purchase or otherwise acquire for consideration any shares of
Series C Preferred Stock, or any shares of stock ranking on a parity with the
Series C Preferred Stock, except in accordance with a purchase offer made in
writing or by publication (as determined by the Board) to all holders of such
shares upon such terms as the Board, after consideration of the respective
annual dividend rates and other relative rights and preferences of the
respective series and classes, shall determine in good faith will result in fair
and equitable treatment among the respective series or classes.
(b) The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under Section 4(a), purchase or
otherwise acquire such shares at such time and in such manner.

 

3



--------------------------------------------------------------------------------



 



Section 5. Reacquired Shares. Any shares of Series C Preferred Stock purchased
or otherwise acquired by the Corporation in any manner whatsoever shall be
retired and cancelled promptly after the acquisition thereof. All such shares
shall upon their cancellation become authorized but unissued shares of Preferred
Stock and may be reissued as part of a new series of Preferred Stock subject to
the conditions and restrictions on issuance set forth herein, in the certificate
of incorporation, or in any other certificate of designation creating a series
of Preferred Stock or any similar stock or as otherwise required by law.
Section 6. Liquidation, Dissolution or Winding Up. Upon any liquidation,
dissolution or winding up of the Corporation, no distribution shall be made
(i) to the holders of shares of stock ranking junior (either as to dividends or
upon liquidation, dissolution or winding up) to the Series C Preferred Stock
unless, prior thereto, the holders of shares of Series C Preferred Stock shall
have received an aggregate amount per share, subject to the provision for
adjustment hereinafter set forth, equal to the product of 1,000 times the
aggregate amount to be distributed per share to holders of shares of Common
Stock, or (ii) to the holders of shares of stock ranking on a parity (either as
to dividends or upon liquidation, dissolution or winding up) with the Series C
Preferred Stock, except distributions made ratably on the Series C Preferred
Stock and all such parity stock in proportion to the total amounts to which the
holders of all such shares are entitled upon such liquidation, dissolution or
winding up. In the event the Corporation shall, at any time after the Initial
Issuance Date declare or pay any dividend on the Common Stock payable in shares
of Common Stock, or effect a subdivision or combination or consolidation of the
outstanding shares of Common Stock (by reclassification or otherwise than by
payment of a dividend in shares of Common Stock) into a greater or lesser number
of shares of Common Stock (and an equivalent dividend is not declared on the
Series C Preferred Stock or the Series C Preferred Stock is not similarly
subdivided or combined), then in each such case the aggregate amount to which
holders of shares of Series C Preferred Stock were entitled immediately prior to
such event under the proviso in clause (i) of the preceding sentence shall be
adjusted by multiplying such amount by a fraction the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and
the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.
Section 7. Consolidation, Merger, etc. In case the Corporation shall enter into
any consolidation, merger, combination or other transaction in which the shares
of Common Stock are exchanged for or converted or changed into other stock or
securities, cash and/or any other property (or into the right to receive any of
the foregoing), then in any such case each share of Series C Preferred Stock
shall at the same time be similarly exchanged, converted or changed into an
amount per share, subject to the provision for adjustment hereinafter set forth,
equal to 1,000 times the aggregate amount of stock, securities, cash and/or any
other property (payable in kind), as the case may be, into which or for which
each share of Common Stock is converted, changed or exchanged. In the event the
Corporation shall, at any time after the Initial Issuance Date declare or pay
any dividend on the Common Stock payable in shares of Common Stock, or effect a
subdivision or combination or consolidation of the outstanding shares of Common
Stock (by reclassification or otherwise than by payment of a dividend in shares
of Common Stock) into a greater or lesser number of shares of Common Stock (and
an equivalent dividend is not declared on the Series C Preferred Stock or the
Series C Preferred Stock is not similarly subdivided or combined), then in each
such case the amount set forth in the preceding sentence with respect to the
conversion, exchange or change of shares of Series C Preferred Stock shall be
adjusted by multiplying such amount by a fraction, the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and
the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

 

4



--------------------------------------------------------------------------------



 



Section 8. Conversion.
(a) Subject to and upon compliance with the provisions of this Certificate of
Designation including Section 8(g) below, the holder of any Series C Preferred
Stock shall have the right, at its option, at any time after the Initial
Issuance Date to convert any shares of Series C Preferred Stock into that number
of fully paid and non-assessable shares of Common Stock (as such shares shall
then be constituted) obtained by multiplying the number of shares of Series C
Preferred Stock to be converted by the Conversion Ratio (as defined below) in
effect at such time, by surrender of the certificate evidencing such shares of
Series C Preferred Stock so to be converted in the manner provided. A holder of
Series C Preferred Stock is not entitled to any rights of a holder of Common
Stock until such holder has converted shares of Series C Preferred Stock to
Common Stock, and only to the extent such shares of Series C Preferred Stock are
deemed to have been converted to Common Stock under this Section 8.
(b) In order to exercise the conversion privilege with respect to any shares of
Series C Preferred Stock, the holder of shares to be converted shall surrender
such shares, duly endorsed, at an office or agency maintained by the Corporation
for such purposes, and shall give written notice of conversion in the form
provided on the certificate evidencing Series C Preferred Stock (or such other
notice which is acceptable to the Corporation) to the office or agency that the
holder elects to convert shares of Series C Preferred Stock. Such notice shall
also state the name or names (with address or addresses) in which the
certificate or certificates for shares of Common Stock which shall be issuable
on such conversion shall be issued, and shall be accompanied by transfer taxes,
if required pursuant to Section 8(f). Each share of Series C Preferred Stock
surrendered for conversion shall, unless the shares issuable on conversion are
to be issued in the same name as the registration of such Series C Preferred
Stock, be duly endorsed by, or be accompanied by instruments of transfer in form
satisfactory to the Corporation duly executed by, the holder or his duly
authorized attorney. As promptly as practicable after satisfaction of the
requirements for conversion set forth above, subject to compliance with any
restrictions on transfer if shares issuable on conversion are to be issued in a
name other than that of the holder (as if such transfer were a transfer of the
Series C Preferred Stock), the Corporation shall issue and shall deliver to such
holder at the office or agency maintained by the Corporation for such purpose, a
certificate or certificates for the number of full shares of Common Stock to be
issued by the Corporation upon the conversion of shares of Series C Preferred
Stock in accordance with the provisions of this Section 8 and a check or cash in
respect of any fractional interest in respect of a share of Common Stock arising
upon such conversion, as provided in Section 8(c). In case any Series C
Preferred Stock shall be surrendered for partial conversion, the Corporation
shall execute and deliver to the holder of the Series C Preferred Stock so
surrendered, without charge to such holder, a new certificate evidencing the
unconverted shares of Series C Preferred Stock evidenced by the surrendered
certificate.

 

5



--------------------------------------------------------------------------------



 



Each conversion shall be deemed to have been effected as to any such Series C
Preferred Stock on the date on which the requirements set forth above in this
Section 8(b) have been satisfied as to such Series C Preferred Stock, and the
Person in whose name any certificate or certificates for shares of Common Stock
shall be issuable upon such conversion shall be deemed to have become on said
date the holder of record of the shares represented thereby; provided, however,
that any such surrender on any date when the stock transfer books of the Company
shall be closed shall constitute the Person in whose name the certificates are
to be issued as the record holder thereof for all purposes on the next
succeeding day on which such stock transfer books are open, but such conversion
shall be at the Conversion Ratio in effect on the date upon which such Series C
Preferred Stock shall be surrendered.
(c) No fractional shares of Common Stock or scrip representing fractional shares
shall be issued upon conversion of Series C Preferred Stock. If any fractional
share of stock would be issuable upon the conversion of any share or shares of
Series C Preferred Stock, the Corporation shall make an adjustment and payment
therefor in cash at the fair market value per share. To the extent the Common
Stock is listed or quoted for trading on a recognized national trading market,
the current market price of a share of Common Stock shall be the Closing Price
on the last business day immediately preceding the day on which the Series C
Preferred Stock is deemed to have been converted.
(d) The conversion ratio applicable to the Series C Preferred Stock shall be
1,000 shares of Common Stock for each share of Series C Preferred Stock (herein
called the “Conversion Ratio”), subject to adjustment as provided in this
Section 8.
(e) The Conversion Ratio shall be adjusted from time to time by the Corporation
as follows:
(1) In case the Corporation shall hereafter pay a dividend or make a
distribution to all holders of the outstanding Common Stock in shares of Common
Stock, the Conversion Ratio in effect at the opening of business on the date
following the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution shall be increased by multiplying
such Conversion Ratio by a fraction, the numerator of which shall be the sum of
(x) the number of shares of Common Stock outstanding at the close of business on
the date fixed for such determination and (y) the total number of shares
constituting such dividend or other distribution and the denominator of which
shall be the number of shares of Common Stock outstanding at the close of
business on the date fixed for such determination, such increase to become
effective immediately after the opening of business on the day following the
date fixed for such determination. The Corporation will not pay any dividend or
make any distribution on shares of Common Stock held in the treasury of the
Corporation. If any dividend or distribution of the type described in this
Section 8(e)(1) is declared but not so paid or made, the Conversion Ratio shall
again be adjusted to the Conversion Ratio which would then be in effect if such
dividend or distribution had not been declared.
(2) In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Ratio in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Ratio in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately decreased, such increase or reduction, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.

 

6



--------------------------------------------------------------------------------



 



(3) Whenever the Conversion Ratio is adjusted as herein provided, the
Corporation shall prepare a notice of such adjustment of the Conversion Ratio
setting forth the adjusted Conversion Ratio and the date on which each
adjustment becomes effective and shall mail such notice of such adjustment of
the Conversion Ratio to each holder of Series C Preferred Stock at his last
address appearing on the share register, within twenty (20) days after the
effectiveness thereof. Failure to deliver such notice shall not affect the
legality or validity of any such adjustment.
(4) For purposes of this Section 8(e), the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Corporation but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Corporation will not
pay any dividend or make any distribution on shares of Common Stock held in the
treasury of the Corporation.
(f) The issuance of stock certificates on conversions of shares of Series C
Preferred Stock shall be made without charge to the converting holder for any
tax in respect of the issue thereof. The Corporation shall not, however, be
required to pay any tax which may be payable in respect of any transfer involved
in the issuance and delivery of stock in any name other than that of the holder
of any share of Series C Preferred Stock converted, and the Corporation shall
not be required to issue or deliver any such stock certificate unless and until
the Person or Persons requesting the issuance thereof shall have paid to the
Corporation the amount of such tax or shall have established to the satisfaction
of the Corporation that such tax has been paid.
(g) The Corporation shall provide, free from preemptive rights, out of its
authorized but unissued shares or shares held in treasury, sufficient shares of
Common Stock to provide for the conversion of the shares of Series C Preferred
Stock from time to time as such are presented for conversion. The Company
covenants that all shares of Common Stock which may be issued upon conversion of
Series C Preferred Stock will upon issuance be fully paid and non-assessable by
the Company and free from all taxes, liens and charges with respect to the
issuance thereof, other than those created by or imposed upon the holders
through no action of the Company. If at any time a holder of shares of Series C
Preferred Stock seeks to convert shares of Series C Preferred Stock pursuant to
Section 8(b), and the Company does not have sufficient authorized but unissued
shares of Common Stock available to effect such conversion, the Company shall
promptly (i) take all action within its control to cause a sufficient number of
additional shares to be authorized and (ii) issue to the holder (or holders, if
more than one holder seeks to convert shares of Series C Preferred Stock
pursuant to Section 8(b) on the same date, pro-rata based on the ratio that the
number of shares of Series C Preferred Stock then held by each such holder bears
to the aggregate number of such shares held by such holders) all of the shares
of Common Stock that are available to effect such conversion. The number of
shares of Series C Preferred Stock sought to be converted which exceeds the
amount which is then convertible into available shares of Common Stock (the
“Excess Amount”) shall not be convertible into Common Stock in accordance with
the terms hereof until (and at the holder’s option at any time after) the date
additional shares of Common Stock are authorized by the Company to permit such
conversion.

 

7



--------------------------------------------------------------------------------



 



(h) If any shares of Series C Preferred Stock remain outstanding on the
Mandatory Conversion Date (as defined below), then all such shares of Series C
Preferred Stock will be automatically converted as of such date in accordance
with this Section 8 as if the holders of such shares of Series C Preferred Stock
had exercised a privilege to convert such shares and voluntarily surrendered
such shares for conversion on the date immediately preceding the Mandatory
Conversion Date, and the conversion date had been fixed as of the Mandatory
Conversion Date. All holders of Series C Preferred Stock shall thereupon and
within ten (10) business days after receipt of notice of the occurrence of the
Mandatory Conversion Date surrender all certificates for Series C Preferred
Stock, duly endorsed for cancellation, to the Corporation. No Person shall
thereafter have any rights in respect of Series C Preferred Stock, except the
right to receive shares of Common Stock on conversion thereof. “Mandatory
Conversion Date” means the first date on which the Corporation has sufficient
authorized but unissued shares of Common Stock, together with shares of Common
Stock held in treasury, to provide for conversion in full of the Series C
Preferred Stock, after taking into account shares reserved for issuance upon
exercise of outstanding rights, warrants and options and upon conversion of
outstanding convertible securities.
Section 9. No Redemption. The shares of Series C Preferred Stock shall not be
redeemable.
Section 10. Rank. The Series C Preferred Stock shall rank, with respect to the
payment of dividends and the distribution of assets, junior to all series of any
other class of the Corporation’s Preferred Stock.
Section 11. Amendment. The certificate of incorporation of the Corporation shall
not be amended, including any amendment through consolidation, merger,
combination or other transaction, in any manner which would materially alter or
change the powers, preferences or special rights of the Series C Preferred Stock
so as to affect them adversely without the affirmative vote of the holders of at
least a majority of the outstanding shares of Series C Preferred Stock, voting
together as a single class.
Section 12. Definitions. As used herein, the terms below shall have the
following meanings:
(a) “Closing Price” with respect to any securities on any day shall mean the
closing sale price regular way on such day or, in case no such sale takes place
on such day, the average of the reported closing bid and asked prices, regular
way, in each case on the Nasdaq Global Select Market, Nasdaq Global Market,
Nasdaq Capital Market (collectively, “Nasdaq”), or, if such security is not
listed or admitted to trading on Nasdaq, on the principal national security
exchange or quotation system on which such security is quoted or listed or
admitted to trading, or, if not quoted or listed or admitted to trading on any
national securities exchange or quotation system, the average of the closing bid
and asked prices of such security on the over-the-counter market on the day in
question as reported by Pink Quote (operated by Pink OTC Markets) or the OTC
Bulletin Board or a similar generally accepted national reporting service.

 

8



--------------------------------------------------------------------------------



 



(b) “fair market value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s length transaction.
(c) “Person” means any person or entity, whether an individual, trustee,
corporation, limited liability company, general partnership, limited
partnership, trust, unincorporated organization, business association, firm,
joint venture, governmental agency or authority.
(d) “record date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Certificate of Designation is executed on behalf of the
Corporation as of                                         , 20     .

                  IMAGE ENTERTAINMENT, INC.    
 
           
 
  By:        
 
     
 
   

             
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 

10



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF OPINION OF PERKINS COIE LLP
1. The Company has been duly incorporated under the General Corporation Law of
the State of Delaware and has the corporate power and authority to (i) enter
into the Documents and perform its obligations thereunder and (ii) own its
properties and to conduct its business. Based on certificates from public
officials, we confirm that the Company is validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business in
California.
2. The execution, delivery of the Documents and the performance of the
obligations under the Documents have been duly authorized by all necessary
corporate action of the Company, and the Documents have been duly executed and
delivered by the Company.
3. Each of the Purchase Agreement, [the Investor Rights Agreement] and the
Registration Rights Agreement constitutes a legally valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.
4. The Preferred Shares have been duly and validly authorized, and, when issued
and delivered against payment therefor pursuant to the Agreement, will be
validly issued, fully paid and nonassessable and the issuance of such shares
will not be subject to any preemptive rights. To the extent permitted by the
number of shares of authorized Common Stock, shares of Common Stock issuable
upon conversion of the Series C Preferred Shares (the “Conversion Shares”)
issuable upon conversion of the Series C Preferred Shares have been duly and
validly reserved for issuance and, upon issuance, will be duly and validly
issued, fully paid and nonassessable and the issuance of such Conversion Shares
will not be subject to any preemptive rights. Following adoption and filing of
the Amendment to Certificate, the Conversion Shares issuable upon conversion of
all of the Series C Preferred Shares will be duly and validly reserved for
issuance and, upon issuance, will be duly and validly issued, fully paid and the
issuance of such Conversion Shares will not be subject to any preemptive rights.
5. The execution and delivery of the Purchase Agreement, [the Investor Rights
Agreement] and the Registration Rights Agreement by the Company, and the
performance of the obligations of the Company under the Agreement, [the Investor
Rights Agreement] and the Registration Rights Agreement on the date hereof do
not:
(i) violate the provisions of the Governing Documents,
(ii) result in the breach of or a default under any of the Material Agreements
listed on Annex I hereto,
(iii) violate any federal or California statute, rule or regulation applicable
to the Company, or

 

 



--------------------------------------------------------------------------------



 



(iv) require any consents, approvals, or authorizations to be obtained by the
Company from, or any registrations, declarations or filings to be made by the
Company with, any governmental authority, under any federal, Delaware corporate
or California statute, rule, regulation applicable to the Company on or prior to
the date hereof that have not been obtained or made.
6. To the best of our knowledge, there is no action, suit, proceeding or
governmental investigation pending, or threatened in writing, against the
Company which questions the validity of the Documents or the right of the
Company to enter into the Documents.
7. Assuming the truthfulness of the representations of the Investors set forth
in the Purchase Agreement and of the Company’s officer set forth in a
certificate of an officer of the Company delivered to us in connection herewith,
the Preferred Shares, upon issuance and delivery and payment therefor in the
manner described in the Agreement, will be issued in a transaction exempt from
the registration requirements of the Securities Act and exempt from, or not
subject to, the qualification requirements of the California Corporate
Securities Law of 1968, as amended, and the issuance of the Conversion Shares,
if issued and delivered to the Investors on the date hereof in accordance with
the terms of the Governing Documents, would also be exempt from such
registration requirements and exempt from, or not subject to, such qualification
requirements.
8. The Company is not, and immediately after the application of the net proceeds
from the offer and sale of the Preferred Shares will not be, required to
register as an investment company within the meaning of the Investment Company
Act of 1940, as amended.

 

 